 



Exhibit 10.3
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.

                                                 
SOLICITATION, OFFER AND AWARD
    1. THIS CONTRACT IS A RATED ORDER     RATING     Page         UNDER DPAS (15
CFR 700)           1 of 120                          

                               
2. CONTRACT NUMBER
    3. SOLICITATION NUMBER     4. TYPE OF SOLICITATION     5. DATE ISSUED     6.
REQUISITION/PURCHASE NUMBER    
    CON07000005
    SOL07000001     o   SEALED BID (IFB)     11/17/2006          
 
          þ   NEGOTIATED (RFP)                                            

                                   
7. ISSUED BY
  CODE 
     00001   8. ADDRESS OFFER TO (If other than item 7)
       FCC /Contracts and Purchasing Center                
   445 12th St. SW
                               
   Washington DC 20554
                                   TEL: (202) 418-0930 ext.   FAX:
(202) 418-0237 ext.                                 NOTE In sealed bid
solicitations “offer” and “offeror” mean “bid” and “bidder”                    
  SOLICITATION
 

9.   Sealed offers in original and 5 copies for furnishing the supplies or
services in the Schedule will be received at the place specified in Item 8, or
if handcarried in the depository located in See Clause L.9 until 3.30 PM local
time 12/19/2006                                                    
                  (Hour)                       (Date)

CAUTION LATE submissions. Modifications, and Withdrawals See Section L.
Provision No 52.214-7 or 52.215-1 All offers are subject to all terms and
conditions contained in this solicitation

                                                         
10. FOR
    A. NAME
    B. TELEPHONE (NO COLLECT CALLS)     C. E-MAIL ADDRESS
                                               
INFORMATION
    Anthony Wimbush     AREA CODE     NUMBER     EXT.              
CALL
                202       418-0932                      

                                                                               
                  11. TABLE OF CONTENTS                                        
         
(X)
    SEC     DESCRIPTION     PAGE(S)     (X)     SEC.     DESCRIPTION     PAGE(S)
                                                  PART I — THE SCHEDULE
  PART II — CONTRACT CLAUSES
                                                   
X
    A     SOLICITATION/CONTRACT FORM     1      X     I     CONTRACT CLAUSES    
108                                                     X     B     SUPPLIES OR
SERVICES AND PRICES/COSTS     4     PART III — LIST OF DOCUMENTS, EXHIBITS AND
OTHER ATTACH
                                                   
X
    C     DESCRIPTION/SPECS./WORK STATEMENT     6     X     J     LIST OF
ATTACHMENTS     120                                                     X     D
    PACKAGING AND MARKING     90     PART IV— REPRESENTATIONS AND INSTRUCTIONS  
                                                 
X
    E     INSPECTION AND ACCEPTANCE     91     X           REPRESENTATIONS,
CERTIFICATIONS, AND OTHER STATEMENTS OF OFFERORS                                
                 
X
    F     DELIVERIES OF PERFORMANCE     92                                      
                                   
X
    G     CONTRACT ADMINISTRATION DATA     93     X           INSTRS., CONDS.,
AND NOTICES TO OFFERORS                                                        
 
X
    H     SPECIAL CONTRACT REQUIREMENTS     97     X           EVALUATION
FACTORS FOR AWARD                                                          
OFFER (Must be fully completed by offeror)
                                                                         Item 12
does not apply if the solicitation includes the provisions at 52.214-16, Minimum
Bid Acceptance Period  

12.   In compliance with the above, the undersigned agrees, if this offer is
accepted within            calendar days (60 calendar days unless a different
period is inserted by the offeror) from the date for receipt of offers specified
above, to furnish any or all items upon which prices are offered at the price
set opposite each item, delivered at the designated point(s), within the time
specified in the schedule.

                               
13. DISCOUNT FOR PROMPT PAYMENT
    10 CALENDAR DAYS (%)     20 CALENDAR DAYS (%)     30 CALENDAR DAYS (%)    
CALENDAR DAYS (%)
   
     (See Section I, Clause No 52-232-8)
                         

                                                             
14. ACKNOWLEDGMENT OF AMENDMENTS
    AMENDMENT NO.     DATE     AMENDMENT NO.     DATE    
(the offeror acknowledges receipt of amendments to the SOLICITATION for offerors
and related documents numbered and dated):
    001 – 012
See attached amendments     12/21/06 - 3/08/07              

                                                                         
15A. NAME
        AND
    CODE    3DXC3   FACILITY       16. NAME AND TITLE OF PERSON AUTHORIZED TO
SIGN OFFER       ADDRESS OF      NeuStar, Inc.     (Type or print)  
     OFFEROR     46000 Center Oak Plaza, Sterling, UA 20166     Michael O’
Connor, Vice President 

                                                                          15B.
TELEPHONE NUMBER
    o15C. CHECK IF REMITTANCE ADDRESS IS DIFFERENT FROM ABOVE – ENTER SUCH
ADDRESS IN SCHEDULE.     17. SIGNATURE     18. OFFER DATE                      
               
AREA CODE
    NUMBER     EXT.         /s/ Michael O’ Conner      4/5/07    
571
    434 5400                                                                
AWARD (To be completed by Government)                                      

                       
19. ACCEPTED AS TO ITEMS NUMBERED
    20. AMOUNT     21. ACCOUNTING AND APPROPRIATION    
0002 – 0005
    $11,210,692.00              obligate $4,544,966.00  

                                     
22. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
    23. SUBMIT INVOICES TO ADDRESS SHOWN IN     ITEM    
o 10 U.S.C. 2304(C) (               )                     o 41. U.S.C. 253(c)
(               )
    (4 copies unless otherwise specified)                          

                       
24. ADMINISTERED BY (If other than Item 7)
CODE      25. PAYMENT WILL BE MADE BY CODE     
 
          SEE G.3(c)(2)                          
26. NAME OF CONTRACTING OFFICER (Type or print)
          27. UNITED STATES OF AMERICA   28. AWARD DATE    
Anthony S. Wimbush
          /s/ Anthony S. Wimbush   07–31–07    
 
          (Signature of Contracting Officer                           IMPORTANT
— Award will be made on this Form, or on Standard Form 26, or by other
authorized official written notice.                    

     
AUTHORIZED FOR LOCAL REPRODUCTION
  STANDARD FORM 33(REV. 9-97)
Previous edition is unusable
  Prescribed by GSA – FAR (48 CFR) 53-214(c)





--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
CONTRACT FOR PROPOSAL
FOR
POOLING ADMINISTRATION SERVICES
FOR THE
FEDERAL COMMUNICATIONS COMMISSION
SOLICITATION NO. SOL07000001 (formerly) SOL06000004

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
TABLE OF CONTENTS

              PART I — THE SCHEDULE     1  
 
            SECTION A — SOLICITATION, OFFER AND AWARD     1  
 
            TABLE OF CONTENTS     2  
 
            SECTION B — SUPPLIES OR SERVICES AND PRICE/COSTS     4  
 
           
B.1
  SCOPE OF CONTRACT     4  
B.2
  SCHEDULE OF ITEMS     4  
 
            SECTION C — DESCRIPTION/SPECIFICATION/WORK STATEMENT     6  
 
           
C.1
  PERFORMANCE WORK STATEMENT/TECHNICAL REQUIREMENTS     6  
 
            SECTION D — PACKAGING AND MARKING     90   [For this Solicitation,
there are NO clauses in this Section]          
 
           
SECTION
  E — INSPECTION AND ACCEPTANCE     91  
 
           
E.1
  CLAUSES INCORPORATED BY REFERENCE        
 
  (FAR 52.252-2) (FEB 1988)     91  
 
            SECTION F — DELIVERIES OR PERFORMANCE     92  
 
           
F.1
  CLAUSES INCORPORATED BY REFERENCE        
 
  (FAR 52.252-2) (FEB 1988)     92  
F.2
  PERIOD OF PERFORMANCE     92  
F.3
  PLACE OF PERFORMANCE     92  
F.4
  DELIVERY SCHEDULE     92  
 
            SECTION G — CONTACT ADMINISTRATION DATA     93  
 
           
G.1
  CONTRACT ADMINISTRATION     93  
G.2
  DESIGNATION OF CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE     94  
G.3
  INVOICES     94  
G.4
  DESIGNATION OF OFFICE FOR RECEEIPT OF ELECTRONIC FUNDS TRANSFER INFORMATION  
  96  
G.5
  MONTHLY PROGRESS REPORTING     96  

2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
TABLE OF CONTENTS (CONTINUED)

              SECTION H — SPECIAL CONTRACT REQUIREMENTS     97  
 
           
H.1
  INSURANCE     97  
H.2
  SAVE HARMLESS AND INDEMNITY AGREEMENT     97  
H.3
  CONFIDENTIALITY AND CONFLICT OF INTEREST AND NEUTRALITY REQUIREMENTS     98  
H.4
  KEY PERSONNEL     100  
H.5
  SUITABILITY AND SECURITY PROCESSING     102  
H.6
  GOVERNMENT PROPERTY     106  
H.7
  RIGHTS IN DATA     106  
 
            PART II — CONTRACT CLAUSES     106  
 
            SECTION I — CONTRACT CLAUSES     108  
 
           
I.1
  CLAUSES INCORPORATED BY REFERENCE        
 
  (FAR 52.252-2) (FEB 1988)     108  
I.2
  OPTION TO EXTEND SERVICES        
 
  (FAR 52.217-8) (NOV 1999)     109  
I.3
  OPTION TO EXTEND THE TERM OF THE CONTRACT        
 
  (FAR 52.217-9) (MAR 2000)     110  
I.4
  PRIVACY OR SECURITY SAFEGUARDS        
 
  (FAR 52.239-1) (AUG 1996)     110  
I.5
  SUBCONTRACTS FOR COMMERCIAL ITEMS        
 
  (FAR 52.244-6) (MAY 2002)     110  
I.6
  RIGHTS IN DATA — GENERAL, ALT V        
 
  (FAR 52.227-14) (JUN 2006)     111  
 
            PART III — LIST OF DOCUMENTS, EXHIBITS        
 
  AND OTHER ATTACHMENTS     120  
 
            SECTION J — LIST OF ATTACHMENTS     120  
 
           
J.1
  LIST OF ATTACHMENTS     120  

3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION B — SUPPLIES OR SERVICES AND PRICE
B.1 SCOPE OF WORK
The Contractor shall furnish all necessary staff, supplies, materials, and
equipment to provide pooling administration services for the Federal
Communications Commission in accordance with the terms, conditions and the
Performance Work Statement/Technical Requirements (PWS/TR) contained herein.
B.2 SCHEDULE OF ITEMS
The Contractor shall be paid for accepted services in accordance with the
following price schedule:
Item Number

                  0002    
Base Period
               
(08/15/2007—08/14/2009)
               
 
               
Firm Fixed Price to Perform Pooling Services
  $ 4,544,966.00          
 
               
Total Price:
  $ 4,544,966.00          
 
        0003    
Option Period I
               
(08/15/2009—08/14/2010)
               
 
               
Firm Fixed Price to Perform Pooling Services
  $ 2,261,975.00          
 
               
Total Price:
  $ 6,806,941.00          
 
        0004    
Option Period II
               
(08/15/2010—08/14/2011)
               
 
               
Firm Fixed Price to Perform Pooling Services
  $ 2,224,383.00          
 
               
Total Price:
  $ 9,031,324.00  

4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Item Number

                  0005    
Option Period III (08/15/2011—08/14//2012)
               
(08/15/2011—08/14//2012)
               
 
               
Firm Fixed Price to Perform Pooling Services
  $ 2,179,368.00          
 
               
Total Price:
  $ 11,210,692.00  

         
PRICE SUMMARY:
               
Total Price Base Period
  $ 4,544,966.00  
Total Price Option Period I
  $ 2,261,975.00  
 
     
Total Price Option Period II
  $ 2,224,383.00  
 
     
Total Price Option Period III
  $ 2,179,368.00  
 
             
Total Proposed Firm Fixed Price
  $ 11,210,692.00  
 
     

5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION C — DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
C.1 PERFORMANCE WORK STATEMENT/TECHNICAL REQUIREMENTS
The Contractor shall furnish all the necessary personnel, material, equipment,
services, and facilities (except as otherwise specified), to perform the
Performance Work Statement/Technical Requirements. See Next Pages.

6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Table of Contents

          Section   Page        
1. Introduction
    14  
 
       
1.1 Background
    14  
 
       
1.2 Purpose
    15  
 
       
1.3 Scope
    15  
 
       
1.4 Attributes
    16  
 
       
1.5 Objectives
    16  
 
       
1.6 Responsibilities
    16  
 
       
1.6.1 Management
    17  
1.6.2 Performance
    17  
 
       
1.7 Interaction
    17  
 
       
1.7.1 Relationships
    17  
1.7.2 Assets
    17  
 
       
1.8 Policy Objectives
    17  
 
       
1.8.1 Thousands-Block — NANP Context
    18  
 
       
1.9 Reserved
    19  
 
       
2. Pooling Administration Requirements
    18  
 
       
2.1 Hours of Operation
    18  
 
       
2.1.1 Contact
    19  
2.1.2 Responsiveness
    19  
2.1.3 Holidays
    19  
 
       
2.2 Organization
    20  
 
       
2.3 Staffing
    20  
 
       
2.3.1 Availability
    20  
2.3.2 Core Hours
    20  
2.3.3 Physical Location
    20  

7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
2.3.4 Reserved
    20  
2.3.5 Travel
    21  
2.3.6 Experience
    21  
2.3.7 Conflicts
    21  
 
       
2.4 Subcontractors
    21  
 
       
2.4.1 Reserved
    21  
2.4.2 Responsibilities of the Contractor
    21  
2.4.3 Reserved
    22  
2.4.4 Substitution
    22  
 
       
2.5 Environment
    22  
 
       
2.5.1 Regulatory
    22    
2.5.2 Federal Advisory Committee
    23  
 
       
2.5.3 Industry Activities
    23  
 
       
2.5.4 Modification of Guidelines
    24  
 
       
2.6 Reserved
    26  
 
       
2.7 Reserved
    26  
 
       
2.8 Requests for Pooling Information
    25  
 
       
2.8.1 Referrals
    25  
 
       
2.9 Dispute Resolution
    25  
 
       
2.9.1 Responsibilities
    25  
2.9.2 Sources of Dispute
    25  
2.9.3 Involvement
    26  
2.9.4 Process
    26  
2.9.5 Corrective Action
    26  
 
       
2.10 Audits
    26  
 
       
2.10.1 Audits in General
    26  
2.10.2 Audits of Service Providers
    26  
2.10.3 Guideline Compliance Issues
    27  
2.10.4 Contractor Audit Obligations
    27  
2.10.5 FCC-Designated Auditor
    27  
2.10.6 Office Facilities
    27  
2.10.7 Additional Obligations
    27  
 
       
2.11 Data Security
    28  

8



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
2.11.1 Secure Work Area
    28  
2.11.2 Secure Systems
    28  
 
       
2.12 Reserved
    28    
2.12.1 Reserved
    28  
 
       
2.13 Number Portability Administration Center with Assigned States
    28  
 
       
2.14 Industry Inventory Pool
    29  
 
       
2.14.1 Pool Inventory Level
    29  
 
       
2.15 Industry Inventory Pool Establishment Timeline
    29  
 
       
2.15.1 Purpose
    30  
2.15.2 Activities
    30  
2.15.3 Additional Details
    30  
 
       
2.16 Block Assignments
    30  
 
       
2.16.1 Application Submittals
    31  
2.16.2 Block Application Supporting Data
    31  
2.16.3 Source
    31  
2.16.4 Applicant Treatment
    32  
2.16.5 Inventory Pool
    32  
2.16.6 Rate Area Information
    32  
2.16.7 Required Assignment Processing
    32  
2.16.8 Problem Resolution Assistance
    32  
2.16.9 Notification
    33  
 
       
2.17 Management of the Pool Inventory
    33  
 
       
2.17.1 Forecast
    33  
2.17.2 Data Request Dates
    33  
2.17.3 Forecast Analysis
    33  
2.17.4 Reports
    34  
 
       
2.18 Replenishment of the Pool Inventory
    34  
 
       
2.19 Resource Reclamation
    34  
 
       
2.19.1 Criteria for Reclamation
    34  
2.19.2 Administrative Responsibilities
    34  
 
       
2.20 Interfaces with Service Providers, NANPA, NPAC Vendor, BIRRDS/LERG Vendor,
Regulatory Agencies, and the Media
    35  
 
       
2.20.1 Interface with NANPA
    36  
2.20.2 Interface with the BIRRDS/LERG Vendor
    37  

9



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
2.20.3 Interface with the NPAC Vendor
    37  
2.20.4 Interface with Service Providers
    37  
2.20.5 Interface with Regulatory Agencies
    38  
2.20.6 Interface with the Media
    38  
 
       
2.21 Reports
    39  
 
       
2.21.1 Annual Report
    39  
2.21.2 Pooling Matrices Report
    40  
2.21.3 Report and Document Distribution
    40  
 
       
2.22 Performance Measurements
    40  
 
       
2.22.1 Assessment Period
    40  
2.22.2 Remedial Action
    40  
2.22.3 Pooling Administration Quality Assurance (QA)
    40  
2.22.4 Contractor Performance Metrics
    41  
2.22.4.1 Trouble Tickets/Outages
    41  
2.22.4.2 Change Order and PAS Notifications
    41  
2.22.4.3 Communications
    42  
2.22.4.4 Forecasting data on a per-state basis
    42  
2.22. 4.5 Reporting
    42  
2.22.4.6 Application Processing on a monthly basis
    42  
2.22.4.7 Reserved
    42  
2.22.4.8 Reserved
    42  
2.22.5 Events
    43  
2.22.6 Additional Input
    43  
 
       
2.23 p-ANI Administration Requirements
    408  
 
       
3. Pooling System Requirements
    44  
 
       
3.1 Description
    44  
3.1.1 Confidential Treatment
    44  
3.1.2 Data Integrity
    45  
3.1.3 Automated Data Filing Capabilities
    45  
3.1.4 Automated Data Output Capabilities
    46  
3.1.5 Mechanized Interface with NANPA
    46  
3.1.6 Alternative Data Capabilities
    47  
 
       
3.2 Characteristics
    47  
 
       
3.3 System Reliability, Availability, Capacity, and Performance
    47  
3.3.1 Reserved
    48  
 
       
3.4 System Location
    48  
 
       

10



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
3.5 System Facility
    48  
 
       
3.5.1 Facility Characteristics
    48  
3.5.2 Facility Planning
    49  
3.5.3 Reserved
    49  
 
       
3.6 System Maintenance
    49  
 
       
3.7 System Security
    49  
 
       
3.8 System Inspection
    49  
 
       
3.9 Web Site
    50  
 
       
3.9.1 Availability and Access
    50  
3.9.2 System Responsiveness
    50  
3.9.3 Out-of-Service
    50  
3.9.4 Out-of-Service Notification
    51  
3.9.5 Updates
    51  
3.9.6 Web Site Help
    51  
3.9.7 Support and Maintenance
    51  
 
       
3.10 Reserved
    52  
 
       
3.11 System Report Administration
    52  
 
       
3.11.1 System Reports
    52  
3.11.2 System Report Validation
    52  
3.11.3 Help Desk
    52  
3.11.4 Report Distribution
    53  
 
       
3.12 System Testing
    53  
 
       
3.12.1 System Test Plan
    53  
3.12.2 System Test Results
    54  
 
       
3.13 System Acceptance
    54  
 
       
3.14 System Processing Acknowledgement
    54  
 
       
3.15 User Logon System
    54  
 
       
3.15.1 Logon System Access
    54  
3.15.2 Logon System Approval
    54  
3.15.3 Logon System Security Level
    54  
3.15.4 Reserved
    55  
3.15.5 Logon System Problems
    55  
3.15.6 User Access Permission Classes
    55  

11



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
3.15.7 User Functionality
    55  
3.15.8 Reserved
    56  
 
       
3.16 Unauthorized System Access
    56  
 
       
3.16.1 Data Security
    56  
 
       
3.17 System Disaster Recovery
    56  
 
       
3.17.1 Recovery Costs
    56  
3.17.2 System Backup
    57  
3.17.3 System Outage Notification
    57  
 
       
3.18 Non-Performance
    57  
 
       
3.18.1 Final Acceptance
    57  
3.18.2 Reserved
    57  
3.18.3 Reserved
    57  
 
       
3.19 System Documentation
    57  
 
       
3.20 Pooling System Transfer to Successor
    58  
 
       
3.20.1 Transfer Efficiency
    58  
3.20.2 Reserved
    58  
3.20.3 Technical Support
    58  
3.20.4 Documentation
    58  
3.20.5 Transition Plan
    59  
3.20.6 Reserved
    59  
3.20.7 System and Equipment Ownership
    59  
 
       
3.21 System and Equipment Inventory
    59  
 
       
3.22 Reserved
    59  
 
       
4. Contract Data Requirements List (CDRL)
    60  
 
       
4.1 Reserved
    60  
 
       
4.2 Security Plan
    60  
 
       
4.3 System Documentation Plan
    60  
 
       
4.4 Disaster/Continuity of Operations Plan
    60  
 
       
4.5 Statistical Forecasting Plan
    60  
 
       
4.6 Management Reporting Plan
    60  
 
       

12



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

          Section   Page          
4.6.1 Annual
    60  
4.6.2 Semi-Annual
    60  
4.6.2.1 Forecasted Demand
    61  
4.6.2.2 Rate Area Inventory Pool Status
    61  
4.6.3 Quarterly
    61  
4.6.3.1 Pooling Matrices
    61  
4.6.4 Monthly
    61  
4.6.4.1 Thousands-Block Pooling
    61  
4.6.4.2 System Performance
    61  
4.6.4.3 Staffing
    61  
4.6.5 By Request
    61  
 
       
4.7 System Acceptance Plan
    61  
 
       
4.8 QA Plan
    61  
 
       
4.9 Transition Plan
    61  
 
       
4.10 Maintenance Plan
    62  
 
       
5.0 Required Performance Metrics
    64  
 
       
Appendix A: Acronyms, Abbreviations and Definitions
    63  
 
       
Appendix B: Reference Documentation, Technical Standards and Regulatory Orders
    66  
 
       
Appendix C: Interface Contact Information
    68  
 
       
Appendix D: Example Pooling Summary Report
    70  

13



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Section 1
Introduction
1.1 Background
Pooling of geographic telephone numbers in a number portability environment is a
number administration and assignment process that allocates numbering resources
to a shared industry inventory associated with a designated geographic rate
area. In the United States, thousands-block number pooling involves the
allocation of blocks of sequential North American Numbering Plan (NANP)
telephone numbers within the same NPA/Central Office (CO) Code (CO Code or NXX)
to different service providers, who serve customers within the same NPA rate
area. All ten thousand numbers within each NPA/NXX continue to be assigned to
one rate area, but are allocated among multiple service providers at the
thousands-block (NXX-X) level. The numbering resource is allocated from a shared
industry inventory and is administered in blocks of one thousand numbers (NXX-X)
for assignment to service providers participating in that rate area.
The assignment of numbers to service providers in blocks of one thousand (i.e.,
NPA-NXX-X) is expected to improve the utilization of number resources. Further,
a pool of numbers, if available to all providers serving a defined area, need
only be large enough to accommodate the collective needs of those providers.
In 2000, the FCC determined that thousands-block number pooling would
significantly extend the life of the NANP and issued its first Numbering
Resource Optimization order (FCC 00-104, released March 31, 2000) establishing a
“national” pooling contractor. This technical requirements document describes
the requirements for the “national” pooling contractor.
The following terminology is employed in this document: the “FCC” refers to the
Federal Communications Commission or its authorized agents; an “auditor” is an
FCC-designated auditor; “service providers” refers to telecommunications
carriers that utilize numbering resources to provide or establish
telecommunications services; “regulatory agencies” refers both to the FCC and
the various state public utility commissions (PUCs); the “contractor” refers to
the vendor selected to be the thousands-block pooling administrator; a
“subcontractor” refers to an organization providing services to the contractor;
a “user” is a service provider accessing the automated 1K block assignment
system; a “constituent” is the most inclusive term and can include service
providers, Number Portability Administration Center (NPAC) vendor, North
American Numbering Plan Administrator (NANPA), Local

14



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Exchange Routing Guide (LERG1)-Traffic Routing Administration (TRA) vendor,
regulatory agencies, the media and the general public.
1.2 Purpose
The purpose of this document is to define the technical and operational
requirements, the system requirements, and the functions of the pooling
administrator contractor. It also serves as an umbrella document for industry
guidelines, FCC orders, technical standards and technical requirements that
support thousands-block number pooling so that the contractor will be able to
ascertain the full functionality required of the designated national contractor.
Section 1 provides an overview of the document itself. Section 2 defines
requirements for the contractor in performing the pooling administration
function. Section 3 is dedicated to defining pooling administration system
requirements. Section 4 outlines deliverables.
The technical requirements are contained in several documents. Should there be
conflicts, the precedence of documents is as follows: (1) Reference 25, Code of
Federal Regulations (CFR), Title 47, Volume 3, Parts 40-69, Telecommunications;
(2) References 1 & 27, FCC Orders; (3) Section C of the Contract, Performance
Work Statement/Technical Requirements; (4) Reference 2, Industry Numbering
Committee (INC) Thousand Block (NXX-X) Pooling Administration Guidelines
(TBPAG); (5) Reference 6, Industry Numbering Committee (INC) North American
Numbering Plan Forecast/Utilization Report (NRUF) Guidelines, INC 00-0619-026;
and (6) Reference 7, Industry Numbering Committee (INC) Central Office Code
(NXX) Assignment Guidelines (COCAG), INC 95-0407-008. See Appendix B for a list
of these and other related documents.
This document includes detailed descriptions of the system, functions and
services described in these requirements. This information will then be used to
evaluate contractor responses to the administrative and assignment tasks and
functions, as well as the system required for thousands-block number pooling.
The contractor shall perform the duties of the national Pooling Administrator
(PA) for the designated term of administration. References to blocks, pools, or
administrator throughout this document are specific to thousands-block (NXX-X)
number pooling in the United States and Puerto Rico only, unless otherwise
specified.
1.3 Scope
The contractor shall serve as the designated entity responsible for
administering thousands-block number pools by assigning, managing, forecasting,
reporting and
 

1   Telcordia ™ LERG ™ Routing Guide, Telcordia and LERG Routing Guides are
trademarks of Telcordia Technologies, Inc.

15



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
processing data that will allow service providers in rate areas designated for
thousands-block number pooling to receive telephone numbers in blocks of 1,000.
The volume of data and real time access to that data by multiple users requires
that the contractor obtain and maintain a system that houses pooling-related
data. The pooling administration system shall have a web interface to facilitate
access and data input capabilities, allow for generation of reports, and
interface with all designated parties.
1.4 Attributes
The contractor shall be an independent, neutral third party (as defined in
Section H.3.B) who shall be responsible for the fair and efficient overall
administration of pooled NANP numbering resources. The contractor shall also
ensure that domestic numbering administration shall be effective, while
leveraging the expertise and innovation of industry to promote number
conservation.
The contractor’s role is to serve as the neutral block administrator. As stated
in CFR 52.20 for Thousand Block Pooling, the Pooling Administrator shall be a
non-governmental entity that is impartial and not aligned with any particular
telecommunication industry segment, and shall comply within the same neutrality
requirements that the NANPA is subject under this part. Refer Commission rule
52.12, 47 C.F.R. § 52.12 for the NANPA neutrality requirements.
1.5 Objectives
The main objectives of the contractor are to:

  •   Provide a standardized application of all administrative pooling
guidelines     •   Develop tools and implement a system containing both hardware
and software to facilitate the assignment, tracking and data reporting
requirements     •   Maintain interfaces with the NANPA, NPAC, service
providers, industry forums (e.g., INC, NRRIC, etc.) and regulatory agencies    
•   Maintain and plan for adequate pool inventory numbering resources for the
short and long term.

1.6 Responsibilities
The contractor shall perform the day-to-day number resource assignment and
administrative activities with a long-term focus, as well as interact with the
NANPA and the NPAC vendor. The contractor shall also provide and maintain a
system to support all day-to-day and long- term pooling functions.

16



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
1.6.1 Management
The contractor shall implement a planned management approach utilizing effective
forecasting and management skills in order to make the industry aware of the
availability of numbering resources to meet the industry’s current and future
needs and to support the NANPA’s overall responsibility to promote the continued
viability of the NANP resource.
1.6.2 Performance
The contractor shall be responsible for maintaining the security, reliability,
performance, and flexibility of the pooling system. Performance specification
may be found in the FCC COMPUTER SECURITY PROGRAM DIRECTIVE (FCCINST 1479.2).
The system shall be user friendly and not impose a burden on users. The system
shall protect the sensitive nature of any information provided by service
providers, NANPA or the NPAC vendor.
1.7 Interaction
The contractor, like the NANPA, shall be responsible for establishing and
maintaining relationships with appropriate governmental and regulatory bodies,
e.g., FCC and state regulatory agencies, and addressing policy directives from
these bodies.
1.7.1 Relationships
These and other relationships require that the contractor have the necessary
administrative staff to handle the legal, financial, technical, administrative,
operational, industry, and regulatory issues relevant to the management of all
pooled numbering resources.
1.7.2 Assets
The contractor shall have the necessary equipment, facilities, and proper
billing arrangements to manage the pooled resources.
1.8 Policy Objectives
The contractor shall adhere to the broad policy objectives for the NANPA:

  •   Shall seek to facilitate entry into the communications marketplace by
making numbering resources available on an efficient and timely basis to
communications service providers

17



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

  •   Shall not unduly favor or disadvantage any particular industry segment or
group of consumers     •   Shall not unduly favor one technology over another.

1.8.1 Thousands-Block — NANP Context
At all times the contractor shall understand that:

  •   The functions of Central Office (CO) Code Administration, NPA Assignment,
and Relief Planning are among the duties currently being performed by the NANPA.
    •   Thousands-blocks (NXX-X) are North American Numbering Plan
(NANP) resources.     •   Thousands-block pooling administration entails similar
collateral responsibilities as does CO code administration, such as data
collection, forecasting, data security, and reporting.     •   Existing
obligations and agreements related to national numbering policy and
administration in a CO (NXX) code environment shall also be applied in a similar
manner when administering pooled (NXX-X) resources.

1.9 Reserved
Section 2
Pooling Administration Requirements
These functional requirements describe the administrative tasks and
sub-components of the contractor’s responsibilities and duties. This is not an
all-inclusive list. The contractor should also refer to regulatory orders issued
by the FCC, related industry guidelines, pooling administrator documentation,
technical standards, and North American Numbering Council (NANC)-related NPAC
documentation. Specific reference documentation is listed in Appendix B. The
contractor shall describe its commitment, as well as a description of how it
will adhere, to these functional requirements.
2.1 Hours of Operation
The contractor shall be available a minimum of five days a week Monday-Friday),
from 8 AM to 8 PM EST in all Metropolitan Statistical Areas (MSAs) covered by
the NANP where thousands-block number pooling has been implemented. The
contractor shall also provide a means (e.g. pager or cell phone) of being
contacted during the hours of 8 AM to 5 PM for each time zone in the NANP where
thousands-

18



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
block number pooling regions implemented can not be met during the 8 AM — 8 PM
EST availability.
The phone number to be called and the areas that should use this number should
be clearly identified by region (i.e. Alaska, Hawaii, Puerto Rico, Guam).
The PA is required to give a 24-hour notice to the Industry on any exception to
the above.
2.1.1 Contact
The contractor shall provide mechanisms; e.g., world wide web, voicemail, email,
and facsimile, to be accessible on a 24-hour basis.
With email, the contractor shall have the capability of transmitting and
receiving email messages with and without attached files. The contractor shall
provide “firewall” protective screening of all incoming email messages and
attachments based on a security profile established by the contractor and
approved by the FCC. The contractor shall additionally provide virus protection
software on all devices that receive/send email. The contractor shall be
expected to maintain the most recently updated version of virus software as
defined by the software provider. Any upgrades/changes that would cause
incompatibility with the general industry will be communicated to the industry
no less than 180 days prior to implementation.
With facsimile, the contractor shall provide the capability of transmitting and
receiving International Telecommunications Union (ITU) G.3 and G.4 facsimiles.
2.1.2 Responsiveness
The contractor shall respond within one business day to general inquiries or
questions including those made outside the normal business hours. This will
include emails, facsimiles and voicemails. All emails, facsimiles and
voicemails, whether received or responded to outside the normal business hours
will be subject to a performance metric and process to be approved by the FCC or
its designee. All exceptions need to be noted and brought to the attention of
management.
2.1.3 Holidays
The contractor shall observe the following holidays: New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.
On an annual basis, the contractor shall post a list of recognized holiday dates
on their web site.

19



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.2 Organization
The contractor shall ensure that the pooling administration organization shall
not be impacted by other functions that may be performed by the contractor’s
company.
2.3 Staffing
Pooling administration staffing shall be at appropriate levels to ensure that
the contractor can efficiently perform the functions as identified.
The contractor shall provide a monthly report to the FCC on contractor staffing
status. The report shall include numbers by labor category, shortages and
overages, and yearly turnover rate.
2.3.1 Availability
Staff shall be available a minimum of five days a week, as defined in
Section 2.1 of this document.
However, since block applicants and block holders are located in multiple time
zones, the PA shall provide a mechanism (e.g., voicemail, email, facsimile) to
be accessible on a 24-hour basis in order to meet the needs of all of its
clients. The PA is required to obtain prior approval from the FCC or its
designee to any exception to the above.
2.3.2 Core Hours
Core business hours for the contractor shall fall between 8:00 am and 5:00 PM
Monday through Friday local time, excluding recognized holidays.
However, if circumstances warrant, the contractor shall be available at other
times to meet the needs of the industry.
2.3.3 Physical Location
The physical location of the administration facility shall be at the discretion
of the contractor as long as it is located within the continental United States
(CONUS).
2.3.4 Reserved

20



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.3.5 Travel
Contractor staff shall be able to travel, when necessary, to meet the needs of
the industry (e.g., Industry Numbering Committee (INC), NANC, conduct pooling
administration education meetings, NPA jeopardy situations).
2.3.6 Experience
The staff shall be trained or have equivalent experience in the areas of
customer service and information technology, including, but not limited to:

  •   Email, web-based software applications and navigation tools, and Internet
browsers     •   Telephone and call tracking systems and tools     •   Problem
and change tracking systems and tools     •   Ongoing training     •   Sending
and receiving facsimile communications     •   Database retrieval.

2.3.7 Conflicts
Staff members of the contractor may not represent the interests of the
contractor’s parent company in any respect. For guidance, see Appendix B,
Reference 1, FCC 00-104, paragraph 154 and the conflicts provisions in
Section H.3.
Conversely, neither representatives of the contractor’s parent company nor any
divisions or departments thereof that are not direct, 100% dedicated employees
of the contractor, may represent the interests of the contractor.
2.4 Subcontractors
Subcontractors may be used to perform work under this contract. Subcontracting
with small businesses will be in accordance with FAR 52.219-9, Small Business
Subcontracting Plan.
2.4.1 Reserved
2.4.2 Responsibilities of the Contractor
The contractor shall provide the following information to the FCC Contracting
Officer concerning each prospective subcontractor within five business days of
the date of official selection or within 30 calendar days of hiring any
subcontractor:

21



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

  •   Complete name of the subcontractor     •   Complete address of the
subcontractor     •   Type of work the subcontractor will be performing     •  
Percentage of the work that the subcontractor will be providing     •   Evidence
of the work the subcontractor will be providing     •   A written statement,
signed by each subcontractor, which clearly verifies that the subcontractor is
committed to render the services required by the contract     •   Evidence, as
set out in relevant sections of this Request for Proposals (RFP), that the
subcontractor meets all applicable neutrality requirements     •   Written proof
that the subcontractor has executed a non-disclosure agreement.

2.4.3 Reserved
2.4.4 Substitution
The substitution of one subcontractor for another may be made only with the
written consent of the FCC.
2.5 Environment
2.5.1 Regulatory
The FCC has authority over numbering within the United States. The other NANP
member nations exercise similar regulatory jurisdiction.
The FCC has delegated specific authority to state regulatory agencies in the
United States. All states have been delegated authority over NPA Relief. In
addition, some states have been given authority to trial certain number
conservation measures. They have also been granted authority to obtain data,
reclaim resources, and establish and enforce number allocation standards.
In the future, State and/or Federal regulatory authorities may issue new rules,
requirements or policy directives, which may increase, decrease or otherwise
affect the functions to be performed by the PA. Within ten calendar days of a
regulatory directive the PA shall provide to the FCC and the NANC its
interpretation of the change, its impact upon service, the date the new change
is proposed to become effective, what steps in current procedures need to change
and when any new forms or procedures will be required.

22



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.5.2 Federal Advisory Committee
The North American Numbering Council (NANC) is a Federal Advisory Committee
established pursuant to the United States Federal Advisory Committee Act, 5
U.S.C., App. 2 (1988) (FACA). The NANC was established to advise the FCC on
issues related to NANP Administration, and to advise the Commission on local
number portability (LNP) administration issues. The NANC develops policy
recommendations on numbering issues, initially resolves disputes, and provides
guidance to the numbering administrators.
The NANC’s charter under the FACA provides that, in carrying out its
responsibilities, the NANC shall ensure that NANP Administration supports
identified policy objectives. The NANC shall ensure that the PA:

  •   Facilitates entry into the communications marketplace by making numbering
resources available on an efficient, timely basis to communications service
providers.     •   Does not unduly favor or disfavor any particular industry
segment or group of consumers.     •   Does not unduly favor one technology over
another.     •   Gives consumers easy access to the public switched telephone
network.     •   Ensures that the interests of all NANP member countries are
addressed fairly and efficiently, fostering continued integration of the NANP
across NANP member countries.

2.5.3 Industry Activities
The industry develops number administration guidelines for the United States
based on industry consensus and regulatory direction. The Industry Numbering
Committee (INC), operating under the auspices of the Alliance for
Telecommunications Industry Solutions (ATIS), is the industry forum established
to develop such guidelines. The mission of the INC is to provide a forum to
address and resolve industry-wide technical issues associated with the planning,
administration, allocation, assignment and use of numbering resources and
related dialing considerations for public telecommunications within the NANP
area.
INC guidelines incorporate FCC requirements with technical and operational
principals. The guidelines also recognize the existence of specific regulations
in states where FCC-delegated authority has been granted.
Industry guidelines and regulatory directives are subject to change throughout
the PA’s Term of Administration.

23



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The PA shall administer numbering resources in accordance with the guidelines
and properly executed regulatory directives which take precedence over industry
guidelines.
2.5.4 Modification of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s

24



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2.6 Reserved
2.7 Reserved
2.8 Requests for Pooling Information
The contractor shall, upon request, provide information and answer questions
regarding thousands-block number pooling administration processes, procedures,
interfaces, and services within one business day. The contractor shall, upon
request, provide new entrants and all other SPs with assistance in understanding
how to implement the procedures and processes used by applicants to obtain and
maintain numbering resources, report utilization and all other obligations
required to be conducted by resource assignees.
2.8.1 Referrals
In addition, the contractor shall provide, within one hour of receipt of a
request, information on how to obtain documents related to pooling, including
guidelines, by either referring the requestor to web sites where the information
is available or by providing electronic copies of the information via e-mail to
the requestor.
2.9 Dispute Resolution
Disputes may arise within industry numbering activities and the contractor shall
participate in dispute resolution by providing guidance and/or historical data.
2.9.1 Responsibilities
The contractor shall, in all cases, follow the FCC rules and pooling guidelines
that are in effect at the time that the dispute arises.
The contractor shall be responsible for expenses that are incurred in achieving
compliance with any law, regulation, audit or contract requirements.
2.9.2 Sources of Dispute
These disputes could arise from a variety of sources including the performance
of the NANP activities, from industry forum activities, from conflicting
government or regulatory policy directives or directly from the FCC.

25



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.9.3 Involvement
The extent to which the contractor is involved in the resolution of disputes
shall depend on the nature and origin of the dispute.
2.9.4 Process
If a performance problem is identified by a telecommunications industry
participant, the contractor shall notify the FCC and the NANC or its designated
oversight committee, of the problem within one business day. The contractor
shall investigate the problem and report back within a period of not more than
10 business days from the date of the complaint, to the FCC, the NANC and to the
telecommunications industry participant on the results of such investigation and
any corrective action taken or recommended to be taken.
2.9.5 Corrective Action
The contractor, in coordination with the FCC, shall take any necessary
corrective action within 30 calendar days of the complaint.
2.10 Audits
2.10.1 Audits in General
In the performance of its numbering administration duties and in meeting its
responsibilities, the contractor may encounter situations that alert it to
possible carrier noncompliance with FCC rules and orders or the industry
guidelines that it believes warrants the need for an audit.
In these situations, the contractor shall document its observations and forward
relevant information, which contains the details of the possible infraction, to
the FCC or FCC-designated auditor for disposition.
2.10.2 Audits of Service Providers
The contractor shall provide specific data to the FCC or FCC-designated auditor
in order to facilitate the audit of a service provider.
The contractor shall describe the process to be used to assist the auditor, if
requested.

26



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.10.3 Guideline Compliance Issues
The contractor may encounter a service provider, the LERG or the NANPA/NPAC that
is not in compliance with FCC rules or orders or industry guidelines.
When a noncompliance situation is suspected, the contractor shall, prior to
fulfilling an assignment request, request additional service provider
information from other administrators, including the NANPA and/or the applicant
or from other sources as necessary to determine if the service provider is
compliant with industry guidelines and regulatory rules and directives. The
contractor shall evaluate the information and document its determination if the
assignment request should be granted or denied.
2.10.4 Contractor Audit Obligations
Note that the contractor has “service provider compliance verification
obligations” in the same respect as does the NANPA. This means that they shall
fulfill these obligations in a non-discriminatory fashion in connection with a
service provider’s application for resources and, if necessary, verify
compliance prior to fulfilling any block application request.
2.10.5 FCC-Designated Auditor
To facilitate the auditing of carrier compliance with FCC rules and orders and
industry guidelines, the contractor shall provide access to the FCC-designated
Auditor and/or the FCC or its designees to:

  •   Contractor’s staff     •   Books and records and supporting documentation
as requested by the FCC or FCC-designated auditor.

2.10.6 Office Facilities
For a reasonable period of time, the contractor shall provide to the
FCC-designated auditor office space, office furnishings, telephone and facsimile
service, utilities, office-related equipment, and duplicating services that
FCC-designated auditors may require to perform audits.
2.10.7 Additional Obligations
The contractor is subject to the audits and records provisions in Section I of
the solicitation.

27



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.11 Data Security
Because of the proprietary and/or sensitive nature of some information that may
be sent to the contractor, proper security measures shall be taken.
The contractor shall provide proposed pooling administration security measures.
These measures shall be in conformance with Appendix B, Reference 16, FCC
Computer Security Program (FCC INST 1479.2).
The contractor is additionally subject to the security provisions in Section H.
2.11.1 Secure Work Area
This includes the establishment of a secured work area with limited access and
secured record retention practices.
2.11.2 Secure Systems
In addition, appropriate security shall be provided for any and all computer
systems that contain number pooling assignment information and proprietary
applicant information, including any system that is connected to any
telecommunications network.
2.12 Reserved
2.12.1 Reserved
2.13 Number Portability Administration Center with Assigned States
The following list identifies each of the number portability NPAC regions. The
list also contains the states that are associated with each of the seven NPAC
regions in the United States. There is one Limited Liability Corporation
(LLC) that manages the contractual relationship with the NPAC vendor, and it
shall be contacted by the contractor to coordinate interfaces with the NPAC.
MID-ATLANTIC REGION: New Jersey, Pennsylvania, Maryland, Delaware, West
Virginia, Virginia, District of Columbia
MIDWEST REGION: Illinois, Indiana, Ohio, Michigan, Wisconsin
SOUTHWEST REGION: Missouri, Oklahoma, Kansas, Texas, Arkansas
WEST COAST REGION: California, Nevada, Hawaii

28



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
WESTERN REGION: Washington, Oregon, Montana, Idaho, Utah, Arizona, Wyoming,
Colorado, New Mexico, North Dakota, South Dakota, Nebraska, Minnesota, Iowa,
Alaska
SOUTHEAST REGION: Kentucky, Tennessee, North Carolina, South Carolina,
Louisiana, Mississippi, Alabama, Georgia, Florida, Puerto Rico
NORTHEAST REGION: Maine, New Hampshire, Vermont, Connecticut, Rhode Island, New
York, Massachusetts
2.14 Industry Inventory Pool
The contractor shall be responsible for all activities associated with the
industry inventory pool establishment and on-going maintenance.
The objective of the industry inventory pool shall be to maintain sufficient
blocks of 1,000 numbers to ensure that all participating service providers’
requirements can be met.
2.14.1 Pool Inventory Level
The quantity of thousand blocks that need to be maintained in the inventory pool
should be determined using the following criteria:

  •   The anticipated assignment rate of thousand blocks from the inventory pool
    •   No more than a six-month inventory level     •   The PA’s analysis on
all forecasts filed for each rate area inventory pool

Specifically, the PA must ensure each rate area pool has sufficient quantity of
blocks available for assignment to satisfy the anticipated demand. The
anticipated demand shall be determined by the most recent aggregate NRUF demand
and the PA’s analysis of forecast data. In between bi-annual NRUF submissions,
the PA may adjust the inventory level if the actual pool supply of blocks
appears to be insufficient, or if additional information is received, e.g.,
updated NRUFs.
2.15 Industry Inventory Pool Establishment Timeline
The contractor shall be responsible for developing the inventory pool
implementation timeline in consultation with the industry. This timeline
contains all the steps and dates that participating service providers shall be
required to meet in order to implement thousands-block number pooling in a
designated pooling rate area.

29



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.15.1 Purpose
The timeline shall specifically define the rate areas that have not established
thousands-block number pooling.
2.15.2 Activities
The timeline shall include the following activities:

  •   Designation of the pooling rollout schedule 90 calendar days prior to the
start of pooling in a rate area     •   First or Supplemental Implementation
Meeting     •   Forecast Report Date     •   Block Protection Date     •   Block
Identification Date     •   Date for completion of the industry inventory pool
surplus or deficiency     •   Block donation date     •   Pool start and block
allocation date     •   Accounting for all blocks with ten percent or less
contamination.

2.15.3 Additional Details
Additional details regarding requirements for establishing the industry
inventory pool can be found in Appendix B, Reference 2, Industry Numbering
Committee (INC) TBPAG.
2.16 Block Assignments
Participating service providers shall submit application(s) for block
assignment(s) to the contractor after the rate area inventory pool start date.
The contractor shall:

  •   Accept, process, and verify the accuracy of all applications for
thousands-blocks and CO Codes in accordance with regulatory requirements and
industry guidelines.     •   Contact block/code applicant as necessary to gain
clarification or additional information in order to process the application when
first submitted.     •   Review entire application, identifying all errors and
omissions when first submitted.     •   Provide information or location of tools
and contacts to assist applicants in properly completing applications for new,
change and disconnect requests.

30



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.16.1 Application Submittals
Block applications shall be transmittable through the Pooling Administration
System (PAS) which can be found on the vendor’s website, or via email.
In addition, the contractor shall be capable of supporting block application(s)
by facsimile.
2.16.2 Block Application Supporting Data
Service providers are required to furnish Months to Exhaust (MTE) worksheets
with each growth application. The contractor shall be responsible for assessing
the block applicant’s application to verify that it meets all requirements in
order to have a block(s) assigned.
At a minimum:
1. Block applicants shall be licensed or certified to operate in the rate area,
and, if required, demonstrate that all applicable regulatory requirements have
been met (e.g., facilities readiness criteria).
2. Block applicants shall submit Months to Exhaust (MTE) for telephone numbers
(TNs) with growth block applications.
3. Block applicants shall all have filed a current NRUF for the associated
requested rate area and/or NPA with the NANPA.
4. Block applicants shall be confirmed by the PA with the NANPA that the service
provider is in good standing and that no known ineligibility conditions exist
(or are under investigation) in the pooling area in which the service provider
is seeking resources prior to assigning resources to that service provider.
2.16.3 Source

    Applications shall be assigned from both contaminated (10% or less) and
non-contaminated inventoried pooled blocks.       Contamination occurs when at
least one telephone number within a donated thousand block is not available for
assignment to customers of the block holder.

31



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.16.4 Applicant Treatment
The contractor shall be responsible for ensuring that blocks are assigned in a
fair and non-discriminatory manner. In addition, information requested from
participating service providers should be kept to a minimum and should be
uniform for all block applicants.
The contractor shall time-stamp all applications. All applications must be
processed within 7 calendar days. If for any reason an application is suspended,
the contractor shall detail the reasons for such suspension and provide the
procedure for escalation to clear the suspension.
2.16.5 Inventory Pool
Block assignments shall be made from NPA-NXX codes assigned to a single rate
area inventory pool. The inventory pool shall be comprised of a rate area
boundary, which covers the same geographic area. Different geographic rate areas
shall maintain separate inventory pools.
2.16.6 Rate Area Information
The contractor shall maintain a current listing of designated rate areas
selected for pooling implementation. Therefore the pooling administration system
shall be capable of implementing additional rate areas.
2.16.7 Required Assignment Processing
After the contractor has made a block assignment, the contractor shall enter the
necessary information into the Business Integrated Rating and Routing Database
System (BIRRDS) to allow the Service Provider (SP) to build the necessary block
record(s) for LERG update.
The contractor’s ability to interface with the BIRRDS database is dependent upon
completing arrangements with Telcordia Technologies.
The LERG and BIRRDS are registered trademarks of Telcordia Technologies.
2.16.8 Problem Resolution Assistance
The contractor shall also use these and all other records available to the PA to
assist the NANPA, service providers and/or regulators in resolving some customer
complaints as the result of call completion failures, misroutings and/or service
outages. Although proprietary data cannot be disclosed to other parties, the PA
will

32



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
provide all other information and referral contacts to requesting parties within
a timeframe that is agreed upon between the PA and the requesting party based
upon the urgency of the failure. The PA may be asked to contact and/or provide
proprietary information to the owner of the information if for example, the only
way to contact or view the proprietary information was by the PA contacting the
party and asking them to call and/or cooperate with others who need information
that they themselves can only provide for the purposes of resolving a failure.
2.16.9 Notification
The contractor shall notify the NPAC of all block assignments to ensure that the
appropriate porting activity and industry notification occurs.
2.17 Management of the Pool Inventory
The contractor shall maintain a six-month inventory pool for each rate area in
order to meet the forecasted resource needs of participating service providers.
2.17.1 Forecast
The contractor shall use service providers’ forecast data to size and manage
each rate area pool and shall pass this data on to the NANPA.
Service providers participating in pooling shall submit forecasted demand
semi-annually via the NRUF reporting procedures with the NANPA. NANPA will then
forward the service providers’ aggregated forecast to the contractor via the
interface with NANPA (see Section 2.20.1).
2.17.2 Data Request Dates
The NRUF data request shall be consistent with the NRUF reporting dates. The
contractor shall request at least semi-annually from the NANPA number resource
utilization and forecast NRUF data submitted by service providers pursuant to
the FCC’s mandatory reporting requirement.
2.17. 3 Forecast Analysis
The contractor shall perform an analysis on all forecasts filed for each rate
area inventory pool.
This analysis shall be used by the Pool Administrator to ensure that there are
adequate blocks available to meet the expected applications from participating
service providers in each rate area pool inventory.

33



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.17.4 Reports
The contractor will provide aggregated block holder forecast data for each pool
to the NANPA for consideration in NPA relief and NRUF reporting activities.
Regulatory authorities may request access to pool data.
2.18 Replenishment of the Pool Inventory
The contractor is responsible for monitoring each rate area pool and maintaining
no more than a six-month supply of assignable thousands-blocks (industry level
inventory) in each rate area pool. The aggregate SP forecast submitted during
each NRUF cycle, combined with the PA’s analysis of the forecast, is to be used
to determine the appropriate level.
When the contractor first realizes that the amount of inventory in each rate
area pool may — in the future — fall below the project six month forecast, the
contractor will begin the Replenishment Process in accordance with the INC
TBPAG.
The contractor’s efforts will include — but not be limited to:

•   Send emails to SPs in the affected rate area pool and request voluntary
donations

•   Check with SPs who have a forecast on file for the affected rate area to see
if one is qualified to become a LERG Assignee — provided the aggregated demand
for blocks in the pool meets the MTE/utilization requirements.

2.19 Resource Reclamation
The contractor shall be responsible for initiating the reclamation of assigned
blocks that have not met the required criteria to retain the assigned block.
2.19. 1 Criteria for Reclamation
Specific criteria for block reclamation can be found in the INC guidelines
(Appendix B, Reference 2, Industry Numbering Committee (INC) TBPAG).
2.19. 2 Administrative Responsibilities
At a minimum, the contractor shall be responsible for:

  •   Applying the criteria to any blocks subject to reclamation

34



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

  •   Clarifying any alleged non-use or misuse of an assigned block     •  
Notifying the service provider that a block is subject to reclamation using the
form in Appendix B, Reference 2, TBPAG, Attachment 5/Part 5, and that the block
will be available shortly for reassignment     •   Entering disconnect
information into BIRRDS.     •   Notification to the NPAC     •   Reserved     •
  If appropriate, notify and coordinate reclamation efforts with the NANPA and
appropriate regulatory bodies.

2.20 Interfaces with Service Providers, NANPA, NPAC Vendor, BIRRDS/LERG Vendor,
Regulatory Agencies, and the Media
The contractor shall interact with the NANPA, the NPAC vendor, the LERG vendor,
and with each service provider participating in thousands-block number pooling.
The contractor also shall also interact with the news media, as well as state
and federal regulatory bodies concerned with numbering matters. These interfaces
are depicted in Figure 1.
Information and data shared with the news media shall be factual and previously
made known to the industry, and regulators prior to disclosure.
Refer to Appendix C for current contact information for the NANPA, NPAC and
BIRRDS/LERG vendors.
The contractor shall provide the following constituency interfaces:

      Constituent   Interface
Service providers
NPAC Vendor
NANPA
BIRRDS/LERG Vendor
Regulatory agencies
Media & general public

  Web, email, facsimile
Email, facsimile
Email, facsimile, mechanized interface
Web, dial-up, email
Web, email, facsimile
Web, email, facsimile

More detailed discussion of the duties and interactions with other constituents
can be found elsewhere in this document (Appendix B, Reference 2, Industry
Numbering Committee (INC) TBPAG.)

35



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(FLOW CHART) [w40319w4031922.gif]
The arrows depict the Pooling Administrator’s data flow arrangements.
Figure 1. Thousands-Block Pooling Interface Arrangements
2.20.1 Interface with NANPA
The interface will be between the PAS and NAS (See Section 3.1.5 for specific
transitions this interface must provide). The interface will be used to forward
service providers’ NXX requests (and those made at the behest of the contractor)
to NANPA, to receive NXX assignments consequently made by the NANPA, and to
receive from NANPA the NRUF forecasting and utilization data for each pooled
rate area based on information submitted by each pool participant.

36



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.20.2 Interface with the BIRRDS/LERG Vendor
The contractor shall have access to BIRRDS to perform its administrative
functions. The BIRRDS’ interface shall be web or dial-up modem access. The
interface shall be used to enter data into the BIRRDS for pooled block
assignments. (The LERG is the output product of data entered into BIRRDS.) This
interface shall also be used to view NPA-XXX-X data, as needed. The contractor
shall make arrangements directly with Telcordia for BIRRDS access and to also
obtain the LERG.
2.20.3 Interface with the NPAC Vendor
The NPAC vendor interface shall be email, or any other interface which the
contractor and NPAC Vendor shall agree upon and obtain approval on from the FCC.
The interface shall be used to notify the NPAC vendor about blocks that are
being assigned, and to receive acknowledgement from the NPAC vendor that the
block assignment information has been received. It shall also be used to receive
notification from the NPAC vendor that it has broadcast the block assignment
data.
2.20.4 Interface with Service Providers
This interface shall have several forms. One interface shall be the same as the
service provider/NANPA interface; it shall be used to receive NXX code requests
and to send NXX assignments in a relay between the NANPA and a service provider.
Any or all of the following interfaces may also be necessary, depending on the
particular service provider with which interaction is taking place and thus
shall be made available: web, email, and facsimile. For example, these
interfaces would be used to receive block requests and block donations from the
service provider, to send block assignments and requests for block recovery, to
notify the service provider when it is to be a pooled NXX code holder or that a
pooling related LERG update is completed.
See Figure 2 for the thousands-block application process.

37



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(FLOW CHART) [w40319w4031921.gif]
Figure 2. Thousands-Block Applications Process (Notational)
2.20.5 Interface with Regulatory Agencies
This interface shall be by web, email, voice, facsimile or U.S. mail. For
example, the interface may be used to provide a regulator aggregated forecast
and utilization data for a pooled area.
The contractor may also be called upon to testify in regulatory hearings. In
these cases the contractor shall ensure that their testimony is specific to the
scope and requirements of this contract.
2.20.6 Interface with the Media
The contractor shall prepare press releases and speak to the public in matters
relating to thousands-block number pooling upon coordination with the FCC (as
defined in Section H). This shall include the creation and maintenance of a
publicly available web site for this purpose. This requires that the contractor
retain personnel with public relations skills (e.g., the ability to explain
complex number pooling issues to the media and the public consistent with
industry positions on numbering issues).

38



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.21 Reports
The contractor shall provide a monthly report to the FCC on thousands-block
pooling assignments. The report shall include for each rate center and NPA the
number of assignments completed, the number of applications suspended in excess
of 7 calendar days, the number of denials and the percentage of suspended
applications.
The contractor shall provide semi-annual reports to the FCC and the NANPA on the
status of each rate area inventory pool. These reports shall include
explanations for rate areas where there are no numbering resources in the
inventory pools. These reports shall coincide with the NRUF reporting dates and
shall contain sufficient forecast and utilization information for the FCC and
the NANPA.
The contractor may also be called upon to produce aggregated NPA rate area pool
status reports for various state and federal regulatory agencies.
2.21. 1 Annual Report
The contractor shall provide an Annual Report that shall be published annually
to report on the status of pooling and pooling administration. The annual report
shall also be reviewed during the NANC annual performance review process.
The annual report shall contain at a minimum, but not be limited to:

  •   Brief Description of the PA     •   Highlights/significant milestones
reached during previous year     •   Identification of existing and potential
pooling areas     •   Aggregated total by pool of the service providers
participating in the pooled area     •   Forecast results, as well as a review
of forecasts vs. actual block activation in the past     •   System and
performance metrics     •   Status of required transferable property     •  
Industry issue identification/feedback     •   Volume of reports produced
aggregated by regulatory agency, NANC, NANPA, and service providers     •  
Additional informational offerings.

The Annual Report shall also be made available on the PA web site.

39



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.21. 2 Pooling Matrices Report
The contractor shall be required to complete a pooling matrices report that
contains pooling information to be used in assessing the status of pooling by
NPA/Rate Area. An illustration of such a matrix is included in Appendix D. This
form and its content are subject to change and shall be completed by the
contractor quarterly and forwarded to the FCC.
2.21. 3 Report and Document Distribution
Requested information and reports for external distribution shall be distributed
within one business day after receipt of the request). The pooling
administration system shall be capable of quick processing of raw data into
report format to ensure timely disbursement.
2.22 Performance Measurements (Also see Required Performance Metrics in 5.0)
There are several ways that performance will be measured. Each derives input
from different sources and, therefore, no single item should be considered of
greater or lesser value than the others.
2.22.1 Assessment Period
On at least an annual basis, the FCC or its designee shall formally assess the
performance of the contractor.
2.22. 2 Remedial Action
The contractor shall be required to implement any remedial action to correct any
identified performance problems within 30 calendar days.
2.22.3 Pooling Administration Quality Assurance (QA)
The performance monitoring process shall include, but not be limited to,
internal, documented performance monitoring mechanisms to be developed and
implemented by the contractor and made available to the industry through the
FCC. The contractor’s QA plan, required following contract award, shall follow
the format, where applicable, of Appendix B, Reference 21, IEEE Standard for
Software Quality Assurance Plans.
The contractor is required to have its representative(s) participate in a
monthly call with the NANC or its designated oversight working group. The
primary activities will

40



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
be to review (1) quality assurance performance monitoring metrics and
measurements, (2) complaints, (3) new developments impacting the availability of
resources (4) FCC and/or NANC reports formats and contents and (5) corrective
action plans to resolve deficiencies in performance and/or complaints.
2.22.4 Contractor Performance Metrics
The following metrics are important to the industry and also ensure parity
between requirements for the contractor and similar functions performed by other
contractors for number administration. This information shall be posted on the
vendor web site because it does not contain any proprietary confidential
statistics.
2.22.4.1 Trouble Tickets/Outages

•   Quantity Filed — Opened

•   Quantity Resolved — Closed

  •   Quantity Due to SP Deficiency/Misunderstanding

•   Quantity Opened Due to PA Deficiency

  •   Quantity Opened by SPs related to System Performance     •   Quantity
Under Corrective Action Older than 30 calendar days.     •   Quantity due to
User problem with accessing information

  •   Due to Web Site     •   Due to Pooling System     •   Due to Contractor
ISP

•   Total quantity of trouble tickets opened and closed for the month, with both
the actual open time for each ticket and the average open time for all tickets.

•   Quantity of System Outages Notifications to all participants and regulatory
agencies

2.22.4.2 Change Order and PAS Notifications

•   Changes initiated or modified Requiring Functional Impact Analysis

  •   numbering resource plans administrative directives     •   assignment
guidelines

•   Written Notice of Changes Summarizing Potential Impact upon Service and Cost
to be sent to Contracting Officer

41



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005



2.22.4.3 Communications

•   Phone Calls

  •   Received     •   Not Returned by Next Business Day

•   General inquiries or questions made outside the normal business hours Not
Returned by Next Business Day

2.22.4.4 Forecasting data on a per-state basis

•   Quantity of Rate Center Pools

•   Quantity of NXXs Applied for by SPs for Pool Replenishment

•   Quantity of Rate Centers with Less than a 6-month supply

2.22. 4.5 Reporting

•   Annual Report

•   Quarterly Pooling metrics report

•   Bi-annual Forecasted demand report.

•   Rate area inventory pool report.

•   Pooling matrices report.

•   Monthly report to the FCC on thousands-block pooling assignments.

•   Monthly report to the FCC on system performance.

•   Monthly report to the FCC on staffing.

•   Provide ad hoc reports as requested.

2.22.4.6 Application Processing on a monthly basis

•   Total applications processed

•   # of applications not processed in 7 calendar days

•   # of block assignments made

•   # of change requests to existing blocks

•   # of requests to cancel

•   # of block disconnect requests

•   # of block requests denied

•   # of blocks reclaimed

•   # of block reservation requests

2.22.4.7 Reserved
2.22.4.8 Reserved

42



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
2.22.5 Events
Monitoring of contractor performance shall include performance of tasks in
accordance with performance measurements established in this Requirements
Document and any associated numbering resource assignment guidelines established
by the INC and appropriate regulatory bodies.
2.22.6 Additional Input
The annual assessment process shall not preclude telecommunications industry
participants from identifying performance problems to the contractor and the FCC
as they occur, and from seeking resolution of such performance problems in an
expeditious manner.
2.23 p-ANI Administration Requirements
The contractor shall serve as the interim Routing Number Authority (RNA) for
pseudo Automatic Number Identification (p-ANI) codes used for routing emergency
calls. A p-ANI code is a number, consisting of the same number of digits as
Automatic Number Identification (ANI),that is not a North American Numbering
Plan telephone directory number and may be used in place of an ANI to convey
special meaning to the selective router, public safety answering point, and
other elements of the 911 system. The contractor must perform the p-ANI
administration function in accordance with the North American Numbering
Council’s (NANC’s) Revised Interim Guidelines for p-ANI administration (See
Appendix E), dated December 5, 2005, as modified in accordance with the
following:
Section 3.3 of the Interim Guidelines states that Part 52 of the FCC’s rules
(which governs numbering) does not apply to p-ANI except as provided in the
Interim Guidelines. The contractor shall not follow this section. Until the
Commission determines that Part 52 does not apply to p-ANI or makes some other
ruling on the topic, the contractor is required to operate consistently with the
requirements of Part 52. Accordingly, an entity seeking p-ANI codes from the
contractor must have appropriate authority to access numbering resources in
general. The entity must be licensed or certified by the FCC or a state
commission to operate as a telecommunications carrier and must provide the
contractor with evidence of such authority. Thus “Eligible Users” as defined in
the Interim Guidelines, shall be no broader than indicated in this paragraph.
Furthermore, the contractor may assign p-ANI codes to VoIP service providers
that can provide such evidence of carrier status as well as to carriers that
provide wholesale 911 related services to VoIP service providers.

43



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The contractor shall serve as the interim RNA until such time as a permanent
p-ANI solution is in place. At that time, the interim RNA will become the
permanent RNA and will perform the p-ANI administration function in accordance
with permanent guidelines adopted by the NANC and approved by the Commission.
Section 3
Pooling System Requirements
3.1 Description
The contractor shall either build and maintain a pooling administration system
(PAS), or use and maintain the current PAS, which will be transitioned to the
contractor. This system shall include appropriate security measures for
confidential data and accessibility for all service providers to their own
information through an appropriately secured mechanism. These security measures
shall be described in the contractor’s Security Plan.
The Pooling Administration system shall include:

•   All thousand blocks contained in each industry inventory pool

•   Block assignment and contamination status

•   Whom Blocks are allocated to

•   All rate areas per NPA

•   Local and NPA specific dialing requirements

•   Reclamation processing

•   User Profiles and electronic signature verification

•   Electronic application and document tracking.



3.1.1 Confidential Treatment
Per Appendix B, Reference 2, Industry Numbering Committee (INC) Thousand Block
(NXX-X) Pooling Guidelines, service provider specific data submitted to the
contractor shall be treated as confidential.
Any data published by the contractor shall be aggregated for presentation.

44



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.1.2 Data Integrity
Furthermore, the contractor shall ensure that data/information shared publicly
is factual in nature and findings and their underlying assumptions that are
unexpected or significant are first reported to regulatory authorities and the
NANC prior to public disclosure.
3.1.3 Automated Data Filing Capabilities
The contractor shall support legacy data filing protocols between service
providers and the PA.
Except as noted, the pooling administration system shall offer a web interface
and allow for automated data input for thousand block/full NXX applications and
other data needed for the processing of SP applications.
This automated capability shall permit service providers to forward pooled
application data for the following forms from Appendix B:
Reference 2, INC TBPAG

•   Attachment 1/Part 1A, including General Application Information

•   The Part 1A will include a section for remarks/comments so that an SP can
include any pertinent information that is not listed anywhere else on the form.

•   Any Block Transfer request will have the Attachment 2/Part 1B available
online for the SP to complete with the transfer request.

•   Any request for a full NXX does not need to have the Attachment 2/Part 1B
associated with the request since no Location Routing Number (LRN) is needed for
a full NXX.

•   Attachment 2/Part 1B — NPAC Block Holder Data

•   Attachment 4/Part 4 — Confirmation of NXX-X Block In Service

•   Appendix 1 Thousand Block Forecast Report

•   Appendix 2 Thousand Block Donation Report

•   Appendix 3 Thousand Block Months to Exhaust (MTE) Certification Worksheets —
TN Level (MTE for TN) Worksheet

•   Appendix 4 Thousand Block Number Pooling Months to Exhaust
(MTE) Certification — 1000 Block Level (MTE for Block) Worksheet

Reference 7, INC COCAG

•   Part 1 — Request for NXX Code Assignment

•   Part 3 — Administrator’s Response/Confirmation



45



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005



•   Part 4 PA — Confirmation of Code In Service (Submitted by the Pooling
Administrator)

3.1.4 Automated Data Output Capabilities
The contractor shall accommodate automated data output via File Transfer
Protocol (FTP) to service providers when transmitting data from Appendix B,
Reference 2, INC TBPAG, Attachment 3/Part 3, and other industry forms/data or
reports.
The contractor shall ensure that the system is capable of the following items:

  •   Denied requests will generate a Part 3 with all of the information
pertaining to the specific request listed and the reason for the denial in the
remarks field of the Part 3.     •   OCN names are current as published in the
LERG. This will ensure that any changes due to merger/acquisition are reflected
in the system automatically. SPs will not have to notify the PA of the changes.
    •   All request information is viewable on the screen when the SP is
submitting a request (e.g.. fields should allow for all characters to be viewed
on the working screen)..     •   Give SPs the option of requesting different
effective dates on various blocks of a multiple block submission. This will help
SPs when the Part 4s are due.     •   For system generated emails on block
submissions, include the PAS Tracking Number as part of the subject line. This
will help SPs identify which request the email pertains to.

3.1.5 Mechanized Interface with NANPA
The contractor will work with the NANPA to establish within six months from the
beginning of the term of this contract, a functional mechanized interface
between the two administration systems, PAS & the NANP Administration System
(NAS), that allows for the passing of information between the two administration
systems and where appropriate, from SPs to the NANPA via the PA administration
system and vice versa.

46



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The interface shall at a minimum provide individually for each of the following
transactions:

  •   non-pooled NXXs in pooling areas     •   LRN/LERG Assignee     •   NXX
Voluntary Return/Abandoned Code Reassignment     •   Part 3     •   Part 4     •
  NRUF “pooling” Forecast     •   Aggregate pool MTE/Util     •   Red Light Rule
daily listing     •   SP status and eligibility to be assigned resources     •  
LRN Forecast     •   full NXX applications (see Section 3.1.3, Reference 3
above),     •   receipt by the PA of the NANPA Part 3 for full NXX assignments
in pooling,     •   SP forecast information provide to NANPA via the NRUF
process,     •   receipt by the PA of the “Red Light Rule” listing on a daily
basis,     •   PA forecast assessments, etc.

3.1.6 Alternative Data Capabilities
The contractor shall support fax and email submissions related to
thousands-block documentation (e.g., applications, forecast reports, etc.).
3.2 Characteristics
The pooling administration system shall utilize electronic commerce type
functionality.
The system shall allow efficient user interaction and file transfer.
3.3 System Reliability, Availability, Capacity, and Performance
The pooling administration system shall possess high reliability and allow for
economical and efficient system expansion.
The pooling system shall, at a minimum, adhere to the following availability and
reliability requirements:

  •   Available 24 hours, 7 days a week     •   Availability shall meet or
exceed 99.9% of scheduled up time

47



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005



  •   Unscheduled maintenance downtime per any 12-month interval shall be less
than nine (9) hours     •   The mean time to repair (MTTR) for all unscheduled
downtime per any 12-month interval shall be less than one hour during core
business hours and 4 hours for non-core business hours     •   Scheduled
maintenance downtime per 12-month interval shall be less than 24 hours.

The pooling administration system design shall, at a minimum, provide:

  •   Hardware fault tolerance that shall be transparent to users     •  
Duplexing of all major hardware components for continuous operation in the event
of system hardware failure including loss of AC power up to eight hours     •  
If the system becomes unavailable for normal operations due to any reason,
including both scheduled and nonscheduled maintenance, service providers shall
be notified of the system unavailability     •   Whenever possible, the
notification shall be made via email— except for the mechanized interface with
NANPA which will be system to system as necessary. When this is not possible,
the contractor shall notify users via facsimile broadcast.

3.3.1 Reserved
3.4 System Location
The physical location of the pooling administration system facility shall be at
the discretion of the contractor. The only limitation is that the facility shall
be within the continental United States (CONUS).
3.5 System Facility
3.5.1 Facility Characteristics
If the pooling administration system is located within a larger facility, space
allocated to the system shall have the following characteristics:

  •   Be dedicated entirely for pooling use     •   Be a distinguishable area,
separate from other parts of the facility by use of secure access points     •  
Be contiguous space so that all pooling administration system personnel are
physically located within the same secure area

48



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005



  •   Provide sufficient backup power to maintain operation through electrical
outages of at least eight hours.

3.5.2 Facility Planning
The facility specification shall include square footage and work space layouts
for each pooling administration system staff member.
3.5.3 Reserved
3.6 System Maintenance
The details of a proposed system maintenance schedule will be provided in the
contractor’s Maintenance Plan.
3.7 System Security
The contractor shall maintain and enforce physical security procedures that
conform to the requirement to maintain confidential and proprietary information.
The details will be provided in the contractor’s Security Plan.
3.8 System Inspection
The FCC, with or without notice to the contractor, shall have the right to make
visits to the pooling system to review safety/security requirements.
If any safety and physical security procedures related to the pooling
administration system do not comply with those specified, the contractor shall
correct such noncompliance within 10 business days. Failure to correct such
deficiencies may result in termination of the contract.
The contractor shall: (i) implement corrective measures, and (ii) give notice of
such implementation to the FCC and the FCC may make one or more follow-up visits
to the affected data center, as necessary, to confirm the deficiency has been
rectified. The FCC’s rights under this paragraph shall not in any way limit the
FCC’s to visit the data center for reasons other than a safety/security visit.
The system inspection shall include, but not be limited to, sub-contractor
facilities, telecommuting employees of the contractor or subcontractor(s),
contractor or subcontractor maintenance organizations or individuals on
traveling status with access to the contractor’s pooling system.

49



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.9 Web Site
The pooling administration system shall contain a web support design that
simulates the design of the user profile, block application and forecast data
reporting forms contained in Appendix B, Reference 2, INC TBPAG.
The web site shall contain help information consisting of, at a minimum, the
following: application-specific help information, pooling Frequently Asked
Questions (FAQs), and an email link to the contractor as well as contact
information (including telephone numbers) for all appropriate staff members.
3.9.1 Availability and Access
The web site shall be available 24 hours per day, 7 days a week.
The web site shall be able to support up to 600 simultaneous users with an
average holding time of 0.5 hours.
3.9.2 System Responsiveness
Rapid response shall be required when accessing the web site. The contractor
shall provide a system such that a 56 KBPS modem-equipped user will be able to
view the complete home page in less than 8 seconds 95% of the time over any
12 month period.
If a user is experiencing greater than 12 seconds to view the complete home
page, the contractor system shall have the capability to sense this condition.
The contractor shall open a trouble ticket to investigate whether the problem is
between the web site and the Internet Service Provider (ISP) or is in the
pooling system. If the user reports to the help desk a problem with accessing
information on either the web site or the pooling system, a trouble ticket shall
be initiated to determine if an “out of service” condition exists.
3.9.3 Out-of-Service
The pooling administration system and the associated web site shall be
operational 99.9% of the time over any 12-month period, excluding scheduled
maintenance. The contractor’s inability to deliver services to this level shall
be deemed “out of service.” This figure excludes problems due to the customer’s
network or equipment.
If any “out of service” condition exists cumulatively for 2 hours (or more) in
any 24-hour period, as evidenced by a user trouble report to the contractor, the
contractor

50



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
shall provide an out-of-service credit to the FCC in an amount equal to 1/30th
of the previous month’s charge for the month in which the outage occurred.
All scheduled maintenance activities shall occur during non-core business hours,
shall require prior approval of the FCC, and shall not exceed a four-hour period
unless approved by the FCC.
The contractor system shall be capable of pinging its ISP(s) every five seconds
to confirm that the round-trip latency is less than or equal to 10 milliseconds.
If the latency is greater than 10 milliseconds, the connectivity between the web
site and ISP(s) shall be considered out of service and a trouble ticket opened.
3.9.4 Out-of-Service Notification
The contractor shall be the point of contact for system recovery. The contractor
shall be capable of distributing system status and outage reports to all
registered users.
All scheduled maintenance activities shall be approved in advance by the FCC
prior to commencing the activity. Once the FCC has approved the scheduled
maintenance activity, the contractor shall provide notification to all
registered users as to when the activity will begin and end, as well as the
impact on the users. In addition, the contractor shall notify and report to all
pool participants and regulatory agencies of an unscheduled system shutdown or
failure.
3.9.5 Updates
The web site shall contain current information. The rate area inventory pool
information should have no greater delay than 15 minutes between assignments and
web site posting of updates.
3.9.6 Web Site Help
The pooling administration web site shall contain help screens consisting of, at
a minimum, the following: pooling FAQs, search capability, an email link, and
contact telephone number(s) for the help desk, voice and facsimile.
3.9.7 Support and Maintenance
The contractor shall maintain a web site with application-specific, help
information that is constantly being improved, added to, and updated. This
knowledge base and other pooling FAQs content for each web application shall be
updated at least weekly.

51



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.10 Reserved
3.11 System Report Administration
The pooling administration system shall be capable of generating and
distributing reports to all requesting users who are entitled to receive
reports. The full set of reports will be described in the contractor’s
Management Reporting Plan.
3.11.1 System Reports
The system shall be capable of producing the following reports with flexible
search functionality (i.e., independently by OCN, State, NPA or any combination
of these data elements):

  •   Donated Block Report — detailing what an SP has donated to pooling.
Details will include NPA-NXX-X, status, rate area, SP name, contaminated? (Y or
N), Active and Portable? (Y or N), AOCN, Switch CLLI and the effective date of
the donation.

•   Part 1A Report — detailing block submissions including state, PAS Tracking
Number, type of request, OCN, submission date, Part 3 issue date, disposition,
and the NPA-NXX-X assigned.



•   Part 4 Submitted Report — detailing what blocks (NPA-NXX-X) have been put in
service by an SP. The details will include the PAS Tracking Number, the
NPA-NXX-X assigned, disposition, the effective date, the in service date, OCN
and rate area.  

•   Assignments Needing Part 4 Report — detailing what blocks (NPA-NXX-X) have
not been put into service by an SP. The details will include the PAS Tracking
Number, the NPA-NXX-X assigned, OCN, Part 4 due date, effective date.

3.11.2 System Report Validation
The system shall validate the accuracy of report contents prior to any
distribution.
3.11.3 Help Desk
The contractor shall provide a help desk with a toll free phone number to assist
with interpretation of any system problem.

52



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The contractor shall: (1) report problems with the web site, facsimile, voice
mail or email; for each problem the help desk will open a trouble ticket;
(2) receive and transmit trouble tickets concerning communications problems with
NANPA, NPAC vendor or the LERG vendor; (3) require that each trouble ticket be
time stamped with a minute accuracy and stored for recall for up to two years;
(4) require that once a trouble ticket is closed, the originator of the trouble
ticket shall be notified of disposition of the problem; (5) summarize the
quantity and type of trouble tickets opened and closed during the year in the
annual report; (6) require the help desk to assist customers to fill out
applications or reports or to gain access to other authorized FCC or industry
information; (7) require that if out-of-service conditions exists, the time
stamped on the trouble ticket shall be used as the time for the start of the
out-of-service period; when the out-of-service condition has been cleared and
the originator of the trouble ticket notified, the time stamped on the last
update of the trouble ticket shall be used as the end of the out-of-service
period.
3.11.4 Report Distribution
Reports generated by the pooling administration system shall be capable of being
distributed and updated in a timely manner using an electronic mechanism so that
distribution and any necessary notifications are automatic. This distribution
system shall also support and maintain an exploder list that provides automatic
signup for notification distribution.
Reports shall be distributed by paper and facsimile when requested.
3.12 System Testing
The pooling administration system shall participate in any pooling test deemed
appropriate by the FCC to ensure the efficacy of the national pooling
guidelines, any standards that are referenced or cited in any of the documents
in Section 1.2 of this document or any standards that are offered in
contractor’s proposal. For example: Internet Engineering Task Force
(IETF) interface standards for IP, or numbering plan standards, like ITU E.164.
The testing will ensure the efficacy of the uniform pooling resource guidelines,
interfaces and standards. The contractor shall develop and implement a System
Acceptance Plan following the format, where applicable, of Appendix B, Reference
23, IEEE Standard for Software Test Documentation.
3.12.1 System Test Plan
Prior to full pooling administration system implementation and turn up, the
contractor shall provide testing of the pooling administration system in
anticipation of the

53



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
system acceptance test. This testing shall contain a timeline and specific
pooling administration system elements to be tested.
3.12.2 System Test Results
Upon completion of the pooling administration system acceptance test, the
contractor shall inform the FCC of the results.
3.13 System Acceptance
Final approval of the system shall be dependent on successful execution of the
System Acceptance Plan, which shall include a System Test Plan. The System
Acceptance Plan shall be successfully completed within 90 calendar days of the
contract award.
3.14 System Processing Acknowledgement
The pooling administration system shall be capable of generating an
acknowledgement to the submitter with a 56 KBPS modem within 8 seconds 95% of
the time over any 12 month period when a block application or other document and
report has been submitted.

3.15 User Logon System
Upon receipt of an approved request form, the system shall be able to support
access to certain pooling administration system data with a unique logon ID and
password.
3.15.1 Logon System Access
Formal access shall be initiated upon receipt of a completed logon ID request
form having the proper signature approvals from the requesting organization.
3.15.2 Logon System Approval
After access approval, the contractor shall assign a unique logon ID and
password to the user.
3.15.3 Logon System Security Level
The user’s security requirement sets the correct level of record access and
system capabilities. For forms and reports requiring an applicant signature, a
valid logon ID and password shall be considered tantamount to an applicant
signature. (For

54



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
facsimile submissions, actual signed documents must be submitted in parallel by
U.S. mail.)
3.15.4 Reserved
3.15.5 Logon System Problems
Users experiencing problems in obtaining a logon ID shall contact the contractor
for resolution. The contractor shall attempt to resolve all problems in real
time.
3.15.6 User Access Permission Classes
The contractor, using the pooling administration system, shall be responsible
for assigning new users the appropriate security permission class. The
contractor shall exercise appropriate control over access to all records, and
ensure that users are only allowed access to the appropriate data.
A system that establishes various classes of user access shall be developed by
the contractor.
3.15.7 User Functionality
An authorized user shall be able to invoke, at a minimum, the following
functionality to query the data contained in and data submitted to the pooling
administration system:

  •   Rate area pool inventory data — Users shall be able to query data by Rate
area only, NPA only, or both Rate area and NPA. These data queries shall allow
the user to specify assigned blocks only, available blocks only, or both
assigned and available blocks.     •   Block applications — Forms shall be
available. Users shall be permitted to save partially completed applications,
which will be accessible during future system log-ins.     •   Block
reservations — Users shall be able to reserve block(s) pending regulatory
approval of “safety valve” requests.     •   Previously filed application
materials pertaining to the specific user — Users shall have the ability to
modify a pending request, provided the PA has not starting processing the
request.     •   System email responses to application requests shall clearly
identify the response, and not contain generic “subject lines”.     •   User
profiles shall provide the ability for users to specify “carbon copies” on
system responses to multiple users.

55



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

  •   Users shall be able to retrieve data on a read only basis, but shall have
the ability to download query report data to Excel spreadsheets.

3.15.8 Reserved
3.16 Unauthorized System Access
In the event contractor becomes aware of an unauthorized access to the Pooling
Administration System, or user data, the contractor shall immediately:
(i) notify the FCC and the applicable user(s) by email; (ii) investigate the
unauthorized access; and (iii) subject to reasonable access, security, and
confidentiality requirements, provide the FCC, users, and their respective
designees with reasonable access to all resources and information in the
contractor’s possession as may be necessary to investigate the unauthorized
access.
The FCC shall have the right to conduct and control any investigation relating
to unauthorized access as it determines is appropriate.
3.16.1 Data Security
Complete information describing the security mechanisms used to prevent
unauthorized access to its computers and telecommunications equipment, including
internal polices, procedures, training, hardware and software, etc., will be
furnished in the contractor’s Security Plan.
3.17 System Disaster Recovery
A disaster recovery process shall be developed to restore the pooling
administration system within two business days.
A detailed Disaster/Continuity of Operations Plan, following the format, where
applicable, of Appendix B, Reference 22, NFPA 1600 Standard on
Disaster/Emergency Management and Business Continuity Programs, is required
following contract award.
3.17.1 Recovery Costs
In the event of a disaster, the contractor shall cover all costs associated with
rebuilding or recovering the applications systems, records, and related
information that existed prior to the disaster.

56



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.17.2 System Backup
Backup files shall be stored off site and generated at least daily. Files shall
be retained on line for two years and archived for five years.
3.17.3 System Outage Notification
The contractor shall notify all participants and regulatory agencies of all
system outages and system changes that directly affect the support of pooling
administration functions.
3.18 Non-Performance
Within ninety days of contract award, the contractor shall ensure that the
pooling system will be compliant with the System Implementation Plan and System
Documentation Plan, industry guidelines, and contractor duties enumerated
herein, and other industry/regulatory documents.
3.18.1 Final Acceptance
Final acceptance of the system shall be dependent on successful execution of the
System Acceptance Plan.
3.18.2 Reserved
3.18.3 Reserved
3.19 System Documentation
The Contractor shall, within 90 calendar days of the contract award, according
to the System Documentation Plan, provide the FCC Contracting Officer for
approval with copies of:
User documentation consistent with Appendix B, Reference 20, IEEE Standard for
Software User Documentation.
System documentation in sufficient detail to guide normal operations, system and
application software upgrades, application modifications, and host ports.

57



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.20 Pooling System and Equipment Transfer to Successor
The contractor shall transfer in the case of termination or at the expiration of
the term of administration to the FCC or designee, all hardware and software
used in conjunction with the pooling administration system. This means that
everything transfers, including all items attached to the pooling administration
system.
This pooling system transfer is additionally subject to the termination and
continuity provisions in Section H.
Any other equipment or contracts associated with the pooling administration
day-to-day operation shall transfer. This shall include but is not limited to:

  •   The system and all its supporting documentation     •   All software and
intellectual property     •   All hardware     •   Computers and related
equipment     •   Other peripheral devices     •   All pooling records both
current and stored.     •   Also see Section 1.1 and Appendix A of Attachment ?,
Transition Plan.

3.20.1 Transfer Efficiency
The transfer of such physical property shall be performed in a manner that shall
ensure an efficient and orderly transition of the pooling administration system
and associated equipment to a successor’s environment in a fully operational
state.
3.20.2 Reserved
3.20.3 Technical Support
After the period provided in the services continuity clause in section H
(52.237-3), if requested, the contractor shall provide at least 15 working days,
but up to 45 working days over a six-month period, of technical support to
ensure a smooth transition of the system.
3.20.4 Documentation
The contractor shall provide the FCC with copies of all documentation specified
in the System Documentation Plan.

58



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
3.20.5 Transition Plan
Prior to contract termination and at the written request of the Contracting
Officer, the contractor shall provide a detailed plan for an efficient and
orderly transition. This transition plan shall follow the format, as applicable,
of Appendix B, Reference 24, Software Transition Plan (STrP). The Transition
Plan shall be submitted within 90 days of receipt of request.
3.20.6 Reserved
3.20.7 System and Equipment Ownership
The system and equipment shall transfer with lien-free title to the FCC or the
FCC’s designee, without charge.
3.21 System and Equipment Inventory
Inventory data (hardware model, serial numbers and descriptions) on equipment
shall be reported as part of the contractor’s annual reporting requirements, as
well as any upgrades or replacements, including the license numbers of any
Commercial Off-the-Shelf (COTS) software.
3.22 Reserved

59



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Section 4
Contract Data Requirements List (CDRL) (Deliverables)
All CDRLs shall be approved by the FCC.
4.1 Reserved
4.2 Security Plan
The contractor shall furnish a Security Plan within 45 calendar days of contract
award per Sections 3.1, 3.7, and 3.16.1.
4.3 System Documentation Plan
The contractor shall furnish a System Documentation Plan within 60 calendar days
of contract award per Section 3.19.
4.4 Disaster/Continuity of Operations Plan
The contractor shall furnish a Disaster/Continuity of Operations Plan within 60
calendar days of contract award per Section 3.17.
4.5 Statistical Forecasting Plan
The contractor shall furnish a Statistical Forecasting Plan within 60 calendar
days of contract award per Section 2.17.3.
4.6 Management Reporting Plan
The contractor shall furnish a Management Reporting Plan within 60 calendar days
of contract award. Reports are required annually, semi-annually, quarterly, and
monthly per Section 3.11. There are also “by request” reporting requirements per
Section 2.21.2.
4.6.1 Annual
The contractor shall provide an Annual Report per Section 2.21.1.
4.6.2 Semi-Annual

60



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
4.6.2.1 Forecasted Demand
The contractor shall provide a forecasted demand report per Section 2.17.1.
4.6.2.2 Rate Area Inventory Pool Status
The contractor shall provide a rate area inventory pool report per
Section 2.16.5.
4.6.3 Quarterly
4.6.3.1 Pooling Matrices
The contractor shall provide a pooling matrices report per Section 2.21.2.
4.6.4 Monthly
4.6.4.1 Thousands-Block Pooling
The contractor shall provide a monthly report to the FCC on thousands-block
pooling assignments per Section 2.21.
4.6.4.2 System Performance
The contractor shall provide a monthly report to the FCC on system performance
per Section 2.22.
4.6.4.3 Staffing
The contractor shall provide a monthly report to the FCC on staffing per
Section 2.3.
4.6.5 By Request
The contractor shall, from time to time, be requested to provide ad hoc reports
per Section 2.21.3.
4.7 System Acceptance Plan
The contractor shall furnish a System Acceptance Plan within 30 calendar days of
contract award per Section 3.12.
4.8 QA Plan
The contractor shall furnish a QA Plan within 120 calendar days of contract
award per Section 2.22.3.
4.9 Transition Plan

61



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The contractor shall furnish a Transition Plan within 180 calendar days of
contract termination per Section 3.20.5.
4.10 Maintenance Plan
The contractor shall furnish a Maintenance Plan within 150 calendar days of
contract award per Section 3.6.
5.0 REQUIRED PERFORMANCE METRICS
REQUIRED PERFORMANCE METRICS (RPM) TABLE

                                  Incentive                 (Negative)        
Acceptable   Method   (Impact on Required   Performance   Quality   Of  
Contractor Service   Standards   Levels   Surveillance   Payments)              
    Process Applications
(See PWS
2.20.4,2.22.4.6)   Applications processed
within 7 calendar days   97%   Reports, customer,
regulatory &/or industry
complaints, inspections,
and/or evaluations   Invoice deduction of
$500 for each
application
processed late                   Answer calls
(See PWS
2.22.4.3)   Calls answered within 1
business day   100%   Industry evaluations and
reports   Invoice deduction of
$500 for each
unanswered call                   Submission of
Deliverables
(See PWS
4.2, 4.3, 4.4, 4.5, 4.6,
4.6.1, 4.6.2.1,
4.6.2.2, 4.6.3.1, 4.7,
4.8, 4.9, 4.10)   Deliverables submitted no later than the due dates   100%  
Web site review; files review;
customer, regulatory &/or
industry complaints,
inspections, and/or
evaluations   Invoice deduction of
$1,000 per day for
each late report                   Submission of
Deliverables
(See PWS
4.6.4.1, 4.6.4.2,
4.6.4.3, 4.6.5, )   Deliverables submitted no later than the due dates   100%  
Web site review; files review;
customer, regulatory &/or
industry complaints,
inspections, and/or
evaluations   Invoice deduction of
$500 per day for
each late report                   PAS Availability
(See PWS 3.3)   Pooling Administration
System is available   99.9%   Web site review, files review,
complaints (customer,
regulatory & industry),
inspections   Invoice deduction of
$1,000 per day of
system unavailability                   Maintenance
(See PWS 3.3)   Unscheduled maintenance
of the PAS is less than 9
hours in any 12 month
period   100%   Web site review, files review,
complaints (customer,
regulatory & industry),
inspections   Invoice deduction of
1% of price of
contract                   Maintenance
(See PWS 3.3)   Scheduled maintenance of the PAS is less than 24
hours in any 12
month period   100%   Web site review, files review,
complaints (customer,
regulatory & industry),
inspections   Invoice deduction of
1% of price of
contract

62



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Appendix A
Acronyms, Abbreviations and Definitions

     
Allocation Date
  The allocation date is the date established by the pooling administrator
(PA) when the PA officially makes the block assignment to a service provider
(SP).
 
   
Aging
  Aging numbers are disconnected numbers that are not available for assignment
to another end user or customer for a specified period of time. Numbers
previously assigned to residential customers may be aged for no more than
90 days. Numbers previously assigned to business customers may be aged for no
more than 365 days. (47CFR52.15) . An aging interval includes any announcement
treatment period, as well as the vacant telephone number intercept period. A
number is disconnected when it is no longer used to route calls to equipment
owned or leased by the disconnecting subscriber of record.
 
   
Auditor
  An auditor is a FCC-designated auditor.
 
   
ATIS
  Alliance for Telecommunications Industry Solutions
 
   
Billing
  The cost of pooling administration is a shared cost that is billed to all
pooling and non-pooling service providers pursuant to the FCC’s Number
Optimization Order, FCC 00-104, dated March 31, 2000.
 
   
Billing and Collection Agent
  The designated vendor responsible for managing the pooling administration
financial arrangements between the industry and pooling administration vendor.
 
   
BIRRDS
  Business Integrated Rating and Routing Database System
 
   
Block
  A range of 1000 TNs within the NPA-NXX, beginning with a station of n000, and
ending with n999, where n is a value between 0 and 9.
 
   
Block Donation Date
  The deadline for SPs to donate their thousands-block(s) (Appendix B, Reference
1, FCC 00-014.)
 
   
Block Holder
  The recipient service provider of a 1K Block from the code holder. Also
defined as the NPA-NXX-X holder in the LERG.
 
   
CFR
  Code of Federal Regulations
 
   
CO
  Central Office
 
   
CO Codes
  The sub-NPA code in a TN, i.e., digits D-E-F of a 10-digit NANP Area address.
Central office codes are in the form “NXX”, where N is a number from 2 to 9 and
X is a number from 0 to 9. Central office codes may also be referred to as “NXX
codes” (Appendix B, Reference 25, 47 C.F.R. § 52.7(c)).
 
   
CONUS
  Continental United States
 
   
COTS
  Commercial Off—The-Shelf
 
   
COTS Software
  Commercial software that is sold in substantial quantities in the commercial
marketplace and provided for use without modification.
 
   
CDRL
  Contract Data Requirements List
 
   
Code Holder
  The code holder is the LERG Assignee of the NPA-NXX.

63



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

     
Contaminated Number
  An unavailable number (e.g., working), within a 1K Block, at the time the 1K
Block is donated to the pooling administrator. A telephone number is “not
available for assignment” if it is classified as administrative, aging,
assigned, intermediate, or reserved as defined in FCC rules.
 
   
Effective Date
  The date that is considered to be the “ownership switchover” date for the 1K
Block from the code holder (NPA-NXX owning SP) to the block holder (NPA-NXX-X
owning SP). This is the date published in the LERG, and is also used by the
pooling administrator and the NPAC.
 
   
FAQ
  Frequently Asked Question
 
   
FCC
  Federal Communications Commission
 
   
FTP
  File Transfer Protocol
 
   
IETF
  Internet Engineering Task Force
 
   
INC
  The Industry Numbering Committee (INC) is an industry forum operating under
the auspices of the Alliance for Telecommunications Industry Solutions (ATIS).
Their mission is to provide an open forum to address and resolve industry-wide
issues associated with the planning, administration, allocation, assignment and
use of numbering resources and related dialing considerations for public
telecommunications within the NANP area.
 
   
IP
  Internet Protocol
 
   
ISP
  Internet Services Provider
 
   
ITU
  International Telecommunications Union
 
   
Knowledge base
  A database provided on a support web site programmed with
application-specific, self-help information that is constantly being improved,
added-to, and updated based on information gathered from use of the application.
 
   
LERG
  Telcordia Ô LERG Ô Routing Guide
 
   
LLC
  Limited Liability Corporation
 
   
LNP
  Local Number Portability
 
   
MSA
  Metropolitan Statistical Area
 
   
MTE
  Months to Exhaust
 
   
MTTR
  Mean Time To Repair
 
   
NANC
  The North America Numbering Council (NANC) is a Federal Advisory Committee
established pursuant to the United States Federal Advisory Committee Act, 5
U.S.C., App. 2 (1988) (FACA). The NANC was established to advise the FCC and
other NANP member countries on issues related to NANP administration, and to
advise the Commission on local number portability administration issues in the
United States.  
NANP
  North American Numbering Plan (NANP) is the basic numbering scheme for the
public switched telecommunications networks in the following 19 countries
(formerly known as World Zone 1): Anguilla, Antigua & Barbuda, Bahamas,
Barbados, Bermuda, British Virgin Islands, Canada, Cayman Islands, Dominica,
Dominican Republic, Grenada, Jamaica, Montserrat, St. Kitts & Nevis, St. Lucia,
St. Vincent & the Grenadines, Trinidad & Tobago, Turks & Caicos Islands, and the
United States (and

64



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

     
 
  it’s territories). The format of the NANP is in compliance with ITU standards
as detailed in Recommendation E.164.
 
   
NANPA
  North American Numbering Plan Administration
 
   
NPA
  Number Plan Area
 
   
NPAC
  Number Portability Administration Center
 
   
NPA-NXX-X
  A range of 1000 pooled TNs within the NPA-NXX, beginning with a station of
n000, and ending with n999, where n is a value between 0 and 9.
 
   
NXX
  Network Numbering Exchange
 
   
NRUF
  Numbering Resource Utilization and Forecast
 
   
PA
  Pooling Administrator
 
   
PAS
  Pooling Administration System
 
   
PAS Software
  The non-COTS software that is used to operate the PAS (including source code
and object code).
 
   
PUC
  Public Utility Commission  
QA
  Quality Assurance
 
   
Rate Area
  Denotes the smallest geographic area used to distinguish rate boundaries.
 
   
Reassignment
  The process of reestablishing the assignment of a thousands-block, which was
previously assigned to another SP or to a new SP.
 
   
RFP
  Request for Proposal
 
   
SCP
  Service Control Points
 
   
SMS
  Service Management System
 
   
SP
  Service Provider
 
   
Subcontractor
  An organization providing services to the contractor.
 
   
Term of Administration
  The contractor’s contract shall be for a term of five years.
 
   
TN
  Telephone Number
 
   
TRA
  Traffic Routing Administration, Telcordia
 
   
Vacant Number
  A non-working number.
 
   
Vacant Number Treatment
  A recorded announcement played to the calling party, when the NPA-NXX of the
TN they have dialed is valid, but the 10-digit TN is not a working number.

65



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Appendix B
Reference Documentation, Technical Standards and
Regulatory Orders
1. Federal Communications Commission: In the Matter of Number Resource
Optimization, Report and Order and Further Notice of Proposed Rule Making, CC
Docket 99-200, FCC 00-104 (March 31, 2000). Available at:
http://www.fcc.gov/searchtools.html.
2. Industry Numbering Committee: Industry Numbering Committee (INC) Thousand
Block (NXX-X) Pooling Guidelines, INC 99-0127-023, (July 29, 2005 or use latest
version at time of RFP), by the Industry Numbering Committee sponsored by the
Alliance for Telecommunications Industry Solutions (ATIS). Available at:
http://www.atis.org/inc/docs.asp.
3. Reserved
4. Committee T1: Thousand Block Number Pooling Using Number Portability,
Technical Requirements No. 4, July 1999. Prepared by T1S1.6 Working Group on
Number Portability a working group of Committee T1- Telecommunications,
sponsored by ATIS. Available at: http.//www.atis.org/docstore/searchform.asp.
5. Reserved.
6. Industry Numbering Committee: Industry Numbering Committee (INC) North
American Numbering Plan Forecast/Utilization Report (NRUF) Guidelines, INC
00-0619-026 (March 23, 2004 or use latest version at time of RFP), by the
Industry Numbering Committee sponsored by the Alliance for Telecommunications
Industry Solutions (ATIS). Available at: http://www.atis.org/inc/docs.asp.
7. Industry Numbering Committee: Industry Numbering Committee (INC) Central
Office Code (NXX) Assignment Guidelines, INC 95-0407-008 (July 29, 2005 or use
latest version at time of RFP) by the Industry Numbering Committee sponsored by
the Alliance for Telecommunications Industry Solutions (ATIS). Available at:
http://www.atis.org/inc/docs.asp.
8. Reserved
9. Reserved
10. Responses to Questions in the Numbering Resource Optimization Proceeding, CC
Docket 99-200, DA 00-1549 (rel. July 11, 2000). Available at:
http://www.fcc.gov/ccb/Nanc/nancpubn.html.
11. Letter Agreement 1, FCC and Neustar, Inc. (Dated July 18, 2000)
12. Reserved.

66



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
13. Administration of the North American Numbering Plan, Third Report and Order,
CC Docket 92-237 (re. Oct. 9, 1997). Available at:
http://www.fcc.gov/searchtools.html.
14. Reserved
15. Number Portability Switching Systems (Report No.T1.TRQ.02-1999). Available
at: http://www.atis/docstore/searchform.asp.
16. FCC Computer Security Program Directive, FCC INST 1479.2.
17. North American Numbering Council, Functional Requirements Specifications :
Number Portability Administration Center (NPAC), Service Management System
(SMS), Version 3.3.2A, March 13, 2006. Available at:
http://www.npac.com/documents.htm.
18. Reserved.
19. Reserved.
20. IEEE Standards Board, IEEE Standard for Software User Documentation,
February 4, 2002. Available at: http://standards.ieee
org/catalog/olis/index.html.
21. IEEE-SA Standards Board, IEEE Standard for Software Quality Assurance Plans,
IEEE Std 730-2002, April 18, 2003. Available at:
http://standards.ieee.org/catalog/olis/index.html.
22. National Fire Protection Association, NFPA 1600 Standard on
Disaster/Emergency Management and Business Continuity Programs, 2004 Edition.
Available at: http://www.nfpa.org/.
23. IEEE-SA Standards Board, IEEE Standard for Software Test Documentation, IEEE
Std 829-1998, February 4, 2002. Available at:
http://standards.ieee.org/catalog/olis/index.html.
24. Space and Naval Warfare Systems Command (SPAWAR), Software Transition Plan
(STrP), DID- IPSC-81429A, 10 Jan 2000. Available at:
http://www.ihsengineering.com/.
25. Code of Federal Regulations, Title 47, Volume 3, Parts 40-69,
Telecommunications. Available at:
http://www.access.gpo.gov/nara/cfr/cfr-table-search.html.
26. NPAC, Methods and Procedures for National Number Pooling, Prepared for
NeuStar, Inc. NPAC, Version 3, May 31, 2006. Available at:
http://www.npac.com/secure (access to the NPAC secured website required)
27. Federal Communications Commission, In the Matter of Numbering Resource
Optimization, Petition for Declaratory Ruling and Request For Expedited Action
on the July 15, 1997 Order of the Pennsylvania Public Utility Commission
Regarding Area Codes 412, 610, 215, and 717, Second Report and Order, Order on
Reconsideration in CC Docket No. 96-98 and CC Docket No. 99-200, and Second
Further Notice of Proposed Rulemaking, CC
Docket No. 99-200, FCC 00-429 (Adopted December 7, 2000). Available at:
http://www.fcc.gov/searchtools.html.

67



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Appendix C
Interface Contact Information
John Manning
NANPA
46000 Center Oak Plaza
Sterling, VA 20166
Phone: 571-434-5770
Fax: 571-434-5502
NPAC
46000 Center Oak Plaza
Sterling, VA 20166
Phone: 571-434-5400
Fax: 571-434-5401
BIRRDS/LERG
Telcordia Technologies Traffic Routing Administration
8 Corporate Pl.
3N141 Piscataway NJ 08854-4156
Phone: 732-699-6700
Contact information is included to facilitate responses to this document by all
potential contractors and is not intended to endorse the particular
organizations listed.

68



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Appendix D
Example Pooling Summary Report
Example: Pooling Summary Report
State:                     
Date of Report

          Type of Information   NPA:   RATE CENTER
A. NPA Profile
       
 
       
Block(s) Available for Assignment
       
 
       
Block(s) Assigned
       
 
       
Average blocks assigned per month in last 6 months
       
 
       
Jeopardy condition?
       
 
       
Current rationing?
       
 
       
NPA relief plan?
       
 
       
Quantity of currently LNP capable carriers (participating)
       
 
       
Quantity of carriers with future LNP capability (non-participating)
       
 
       
Quantity of carriers with no LNP mandated (non-participating)
       
 
       
Quantity of rate areas
       
 
       
Top 100 MSA?
       
 
       
Other distinguishing characteristics?
       
 
       
Projected Demand for Blocks
       

69



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Appendix E
p-ANI Interim Assignment Guidelines for ESOK
(See following pages)

70



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
pANI
Interim Assignment
Guidelines
for ESQK
Prepared by the pANI IMG
for the NANC
Revised December 5, 2005
Issued September 1, 2005

71



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Table of Contents

          Section   Page  
 
       
1     Preface
    73  
 
       
2     Disclaimer and Limitation of Liability
    74  
 
       
3     Purpose and Scope of This Document
    74  
 
       
4     Assumptions and Constraints
    75  
 
       
5     Assignment Principles
    77  
 
       
6     Criteria for the Assignment of ESQK Numbers
    78  
 
       
7     ESQK Assignment Functions
    78  
 
       
8     Responsibilities of ESQK Number Applicants and Holders
    79  
 
       
9     Assignment Procedures
    80  
 
       
10     Interim 9-1-1 RNA Responsibilities
    81  
 
       
11     Conflict Resolution and Appeals Process
    81  
 
       
12     Maintenance of These Guidelines
    82  
 
       
13     Future Considerations
    82  
 
       
14     Glossary
    84  

72



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Preface
On October 5, 1995, the Federal Communications Commission (FCC) established the
North American Numbering Council (NANC), by filing its charter with Congress, to
provide advice and recommendations to the FCC and other governments (including
Canada and Caribbean countries) on numbering issues.
Since its inception, the Council has provided the Commission with critically
important recommendations regarding numbering issues. These recommendations have
addressed a myriad of issues, including wireline/wireless integration for local
number portability, abbreviated dialing arrangements, the neutrality of toll
free database administration, the feasibility of local number portability for
500/900 numbers, methods for optimizing the use of numbering resources, the
assignment of Feature Group D Carrier Identification Numbers to switch-less
resellers, and technical specifications for a National Pooling Administrator and
the North American Numbering Plan Administrator.
Recently the Council has been reviewing the issue of integrating the numbering
resource needs of IP enabled service providers, commonly referred to as Voice
over Internet Protocol (VoIP), into the existing numbering resource rules and
regulations. The council has recently provided recommendations to the FCC on
VoIP Service Providers’ Access Requirements for NANP Resource Assignments.
On June 3, 2005 the FCC issued the First Report and Order under FCC docket
05-196 that requires VoIP providers to supply enhanced 9-1-1 (E9-1-1) service
capabilities to their customers. When evaluating the access of VoIP users to
Public Service Answering Points (PSAPs) several parallels to the access of
wireless users to PSAPs can be seen; primarily the users can be nomadic and the
telephone number assigned to the user may be foreign to the PSAP the call should
be directed to. The wireless industry has traditionally addressed these issues
through the use of pseudo ANIs (pANI) to establish access for a nomadic user
with a foreign telephone number to the correct PSAP. It is anticipated that VoIP
will use a similar methodology to provide VoIP user’s access to PSAPs.
On July 25, 2005 the Alliance for Telecommunications Industry Solutions
(ATIS) Emergency Service Interconnection Forum (ESIF) submitted to the industry
and to NANC a set of “Routing Number Authority (RNA) for pANIs Used for Routing
Emergency Calls — pANI Assignment Guidelines and Procedures”2. On August 5, 2005
the NANC Future of Numbering Working Group established the pANI Issue Management
Group (IMG) to address the request by ESIF and provide a recommendation to NANC.
The IMG concurs with the basic recommendations of the ESIF to establish an
Interim 9-1-1 Routing Numbering Administrator (Interim 9-1-1 RNA) to administer
pANI numbering resources and envisions this to be a two stage process.
 

2   ©2005 by Alliance for Telecommunications Industry Solutions) created by the
Emergency Services Interconnection Forum (ESIF).

73



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Stage I consists of this document (which incorporates concepts and information
from the ESIF document and uses it along with ATIS Industry Numbering Committee
(INC) document templates) to provide interim guidelines for the issuance of
resources from the North American Numbering Plan (NANP) to enable VoIP services
providers to comply with the requirements of FCC Order 05-196.
Stage II will be the development of complete guidelines and administrative
procedures by INC, in cooperation with the ESIF, for the use of pANIs in all
modes of communication.
The interim guidelines will apply to the Interim 9-1-1 RNA and any entities that
seek to obtain numbers from the Interim 9-1-1 RNA until such time as the INC in
cooperation with the ESIF can develop and publish complete guidelines and
administrative procedures concerning pANIs.
NANC members include representatives from local exchange carriers (LECs),
inter-exchange carriers, wireless providers, manufacturers, state regulators,
VoIP providers, consumer groups, and telecommunications associations.
1 Disclaimer and Limitation of Liability
The information provided in this document is directed solely to professionals
who have the appropriate degree of experience to understand and interpret its
contents in accordance with generally accepted engineering or other professional
standards and applicable regulations. No recommendation as to products or
vendors is made or should be implied.
2 Purpose and Scope of This Document
In an effort separate from this IMG, the ESIF, a technical committee of ATIS,
has been evaluating the need to standardize the specific numbers used in the
implementation of pANIs, specifically Emergency Service Query Keys (ESQKs) for
use during VoIP 9-1-1 calls. The purpose of this document is to define the
interim guidelines that shall be used by any entity that is assigning ESQKs for
VoIP. The duration of this interim period shall be decided separately by NANC.
ESIF has recommended3, and the INC has concurred4 that ESQKs

  •   Should be in the format of NPA-NXX-XXXX and that they should be from the
number sets of NPA-211-XXXX and NPA-511-XXXX if the NPA-211-XXXX is exhausted.  
      and     •   Should be from the pools of NPA’s that are valid for the
Selective Router they will be used for.

 

3   ESIF Issue 25 on the Use of Pooled or Ported Numbers as ESRKs   4   INC
Issue 429 Non-Dialable ESRDs or ESRKs

74



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
These guidelines recommend that ESQKs (pANIs utilized for VoIP) should be from
the pools of NPA-211-XXXX or NPA-511-XXXX with 211 being utilized before 511.
This document specifies interim guidelines developed with ESIF for the
assignment of ESQK to those Eligible Users complying with the FCC order
requiring VoIP customers to have access to enhanced 9-1-1 (E9-1-1). The
designated interim ESQK Numbering Administrator (referred to as “Interim 9-1-1
RNA”).
These guidelines apply only to the assignment of ESQKs within geographic
numbering plan areas (NPAs) under the jurisdiction of the FCC. This does not
preclude a future effort to address non-geographic NPAs in the same guidelines.
ESQKs are assigned for use at a Selective Router for which the VoIP Service
Provider (VSP) has approval from the 9-1-1 Governing Authority4 to route E9-1-1
traffic for termination to a PSAP. While the ultimate delivery of any call to a
PSAP must be based upon the geographical location of the originating caller, by
necessity the association of the geographical location of the originating
telephone number and the ESQK is typically made at an Emergency Routing Data
Base (ERDB).
In areas where E9-1-1 System Service Providers (E9-1-1 SSPs)6 had performed this
function prior to the establishment of the Interim 9-1-1 RNA, that role may
continue until such time as a permanent 9-1-1 RNA is determined. In developing
these guidelines, ESIF and the pANI IMG foresee that these entities should only
exist during the transition period until a permanent 9-1-1 RNA is established.
3 Assumptions and Constraints
The development of these guidelines includes the following assumptions and
constraints:

3.1   pANIs (and specific to these guidelines, ESQKs) in the format NPA-NXX-XXXX
are by definition7 in the format of a Central Office code and are therefore
administered by the North American Numbering Plan Administrator8 under
Guidelines developed by the INC9.

3.2   In Stage II the NXX-211-XXXX and NXX-511-XXXX should be identified in 47
C.F.R. § 52.13.(d) as a unique sub-set of NANP resources known as pANIs.

3.3   Although pANIs are believed to be a North American Numbering Plan resource
the existing requirements of “47 C.F.R. § 52 Numbering” do not apply unless

 

5   The term “ 9-1-1 Governing Authority” means “an entity designated under
state law or regulation to have decision-making and oversight responsibilities
for a 9-1-1 Emergency Number System for one or more PSAPs.”   6   Generally
speaking, an E9-1-1 SSP is in the majority of cases an ILEC but there are other
entities that perform that function.   7   47C.F.R. § 52.7(c)   8   47C.F.R. §
52.15(a)   9   47C.F.R. § 52.15(d)

75



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

    specifically indicated in these interim guidelines. The specific sections of
47 C.F.R. § 52 that should apply to pANIs will be determined in Stage II.   3.4
  These interim guidelines are for use in cooperation with various North
American Numbering Plan numbering guidelines developed by the INC and the
recommendations of ESIF and NANC.   3.5   The Interim 9-1-1 RNA will work with
other entities administering ESQKs to transition administrative functions to the
Interim 9-1-1 RNA according to a mutually agreeable timetable for transition.  
3.6   ESQK numbering resources shall be assigned to permit the most effective
and efficient use of a finite numbering resource in order to prevent premature
exhaust. Efficient resource management and number conservation are necessary due
to the industry impacts of expanding the numbering resource.   3.7   If at any
point the FCC rules require regulatory certification, the applicant must be able
to demonstrate that regulatory authorization has been obtained for the issuance
of ESQK numbering resources.   3.8   These guidelines do not address the issue
of who will fulfill the role of Interim 9-1-1 RNA. The NANC pANI IMG developed
these interim guidelines with ESIF without any assumption on who should be the
Interim 9-1-1 RNA.   3.9   The NANC developed these interim guidelines as a
temporary guide for the industry pending development of permanent INC guidelines
in cooperation with ESIF. .   3.10   Administrative assignment of the ESQK
numbering resource to an ESQK holder does not imply ownership of the resource by
the Interim 9-1-1 RNA, nor does it imply ownership by the ESQK holder to which
it is assigned.   3.11   Interim 9-1-1 RNA and numbering resource administrators
are responsible for managing numbering resources in accordance with these
guidelines and the orders of applicable regulatory authorities.   3.12   An
applicant is not required to provide any additional explanation or justification
of items to which he/she has certified. However, that explanation/justification
alone may not provide the Interim 9-1-1 RNA with sufficient information upon
which to make a decision regarding pANI number assignment, and additional dialog
and written documentation may be required. The Interim 9-1-1 RNA is still
obligated to reply within five business days. [   3.13   Should the FCC delegate
authority to state commissions, state commissions shall have access to Eligible
Users’ inventory assignments and their use of ESQKs in each Selective Router for
the purpose of ensuring the correct application of these numbering resources.
Should the FCC delegate authority to state commissions, state commissions may
request an accounting of inventories from the Eligible Users operating within
their states, and Eligible Users must comply with such state commission
requests. Entities that fail to comply with a state commission request for ESQK
information shall be denied ESQKs should the FCC delegate such authority to
state commissions.

76



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

3.14   The Interim 9-1-1 RNA will survey existing usage to ensure that unique
ESQKs are being assigned.   3.15   These guidelines do not describe the method
by which the unique ESQKs as identified in this document are transmitted across
and processed by networks. Such arrangements may be contained in other
standards, documents, or business agreements.

4   Assignment Principles

The assignment principles defined below will be used by any entity assigning
ESQKs during the interim period.

4.1   An Eligible User is any entity that provides the appropriate documentation
identified in these guidelines for the need for ESQKs to perform routing or data
retrieval functions associated with emergency services. In the context of these
guidelines, an Eligible User shall include a VSP or an entity providing VPC
service acting on behalf of VSP(s). An entity that has not obtained approval
from the 9-1-1 Governing Authority will not be considered an Eligible User.  
4.2   ESQKs are assigned for use at a Selective Router for which the Eligible
User has approval to route E9-1-1 traffic for termination to a PSAP or an
Emergency Service Zone (ESZ) within a PSAP.   4.3   ESQK NPA-211-XXXX should be
used before ESQK NPA-511-XXXX unless ESQKs from NPA 211 have been assigned and
are being used where the NPA will coincide with the NPA of the Selective Router.
These ESQKs shall be considered non-dialable in the Eligible User’s network.  
4.4   ESQKs are assigned uniquely to individual Eligible Users.   4.5   At the
discretion of the 9-1-1 Governing Authority, a VPC operator that processes 9-1-1
calls originating from various VSP networks is not required to acquire and use
separate ESQKs for each VSP as long as the VPC enables clear identification of
the originating VSP in the display of the caller’s information at the PSAP.  
4.6   ESQKs will be assigned in contiguous ranges (where possible), and in
quantities requested by the applicant. However, the Interim 9-1-1 RNA does not
guarantee that all ESQKs will be assigned in contiguous ranges.   4.7   Any
entity assigning ESQKs will:

  4.7.1   Assign ESQKs in a fair, timely and impartial manner to any Eligible
User.     4.7.2   Assign ESQKs on a first come, first served basis from the
available pool.     4.7.3   Make all ESQK assignments in conformance with these
guidelines.

77



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

  4.7.4   Treat all information received from applicants as proprietary and
confidential. The Interim 9-1-1 RNA is permitted to provide the contact
information for the assigned user of any given ESQK(s) to law enforcement
agencies, PSAPs, and E9-1-1 SSPs as well as any state or federal agency that has
direct regulatory responsibilities over E9-1-1.

4.8   Information that is requested of an Eligible User in support of an ESQK
application shall be uniform and kept to a minimum.

5   Criteria for the Assignment of ESQK Numbers

The assignment criteria in the following sections shall be used by the Interim
9-1-1 RNA in reviewing an ESQK assignment request from an Eligible User for
initial and/or additional ESQKs.

5.1   ESQKs are assigned to entities for use at a Selective Router for which the
Eligible User has approval from the 9-1-1 Governing Authority to route E9-1-1
traffic for termination to a PSAP.   5.2   The potential Eligible User must
self-certify that it is able to route traffic to the appropriate Selective
Router before receiving its first grant of ESQK numbering resources.   5.3   The
potential Eligible User must submit an ESQK request form certifying that a need
exists for the assignment for use with a specific Selective Router.   5.4   The
Interim 9-1-1 RNA will not issue ESQKs to an Eligible User without an Operating
Company Number (OCN)10. The OCN cannot be shared with another Eligible User.  
5.5   All applications for numbering resources must include the company name,
company headquarters address, OCN, parent company’s OCN(s), and the primary type
of business in which the numbering resources will be used.11   5.6   All
applications for numbering resources must include a National Emergency Number
Association (NENA) provided Company ID to be associated with the ESQKs   5.7  
ESQKs will not be reserved.   5.8   Information that is requested of an Eligible
User in support of an ESQK application shall be maintained by the Interim 9-1-1
RNA.

6   ESQK Assignment Functions

The Interim 9-1-1 RNA (s) shall:

6.1   Produce and make available upon request information regarding ESQK
Administration processes, guidelines, interfaces and services.

 

10   FCC 01-362, 47 C.F. R. § 52.15 (g)(4).   11   FCC 00-104, 47 C.F.R. § 52.15
(g) (1).

78



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

6.2   Provide, upon request of the ESQK applicant, information on how to obtain
documents related to pANI Numbering Administration by either referring the
applicant to web sites where it will be possible to download electronic copies
or providing paper copies if the ESQK applicant cannot obtain the document via
the Internet.   6.3   Receive and process applications (ESQK Assignment Request
Form) for ESQKs within the geographic NPA(s) for which the Interim 9-1-1 RNA is
responsible.   6.4   Receive ESQK application from Eligible Users and validate
the entire application to determine if the request is in compliance with ESQK
assignment policies and guidelines. If one or more errors are identified, the
Interim 9-1-1 RNA will notify the applicant with a list of all errors on the
application. Upon notification, the application is suspended and the applicant
has up to two business days to respond with the corrections back to the Interim
9-1-1 RNA. If the application is returned within the two business days with all
errors corrected, the Interim 9-1-1 RNA will lift the suspension and proceed
with the assignment process. If the errors identified by the Interim 9-1-1 RNA
are not corrected by the applicant within two business days, the Interim 9-1-1
RNA will issue a denial.   6.5   Respond within five business days from the date
of receipt of an error free application form by completing the response portion
of the form that is part of these guidelines.   6.6   Maintain records on ESQKs
assigned plus those available.   6.7   The Interim 9-1-1 RNA will track and
monitor ESQK assignments and assignment procedures to ensure that all
assignments of ESQKs are being used in an efficient and effective manner.
Ongoing ESQK administrative procedures that foster conservation shall include,
but not be limited to, the following:

a)   Strict conformance with these guidelines by those using ESQKs.   b)  
Appropriate and timely recommended changes to these guidelines, if they are
found to result in inefficient or inappropriate use or assignment of ESQKs..
However, any changes to these guidelines must be forwarded to the INC for review
and action.

7   Responsibilities of ESQK Number Applicants and Holders

Incomplete/inaccurate number request forms will delay the start of the
assignment process.
ESQK applicants and holders are responsible for obtaining a current copy of the
pANI Interim Assignment Guidelines for ESQK.12 ESQK applicants and ESQK holders
shall comply with the following responsibilities:

7.1   Provide an OCN that uniquely identifies the applicant. The OCN cannot be
shared with another service provider. In addition, the applicant’s parent
company

 

12   ESQK applicants can obtain a current copy of the pANI Interim Assignment
Guidelines for ESQK at the following website:
http://www.atis.org/inc/docs/finaldocs/ESQK-Interim-Assignment-Guidelines-Final-
Document.doc

79



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005
OCN must be provided, if applicable13. The applicant can get OCN information by
calling NECA.14

7.2   A NENA provided Company ID to be associated with the ESQKs.   7.3   The
information associated with ESQK assignment may change over time. Such changes
may occur, for example, because of the transfer of an ESQK from a VSP to a VPC.
  7.4   The holder of ESQKs assigned by the Interim 9-1-1 RNA, or acquired by
merger or acquisition, must use the ESQKs consistent with these guidelines. If
the Eligible User no longer provides service in the area, the Eligible User must
notify the Interim 9-1-1 RNA.   7.5   The Interim 9-1-1 RNA will retain copies
of such notifications and deliver them to the permanent 9-1-1 RNA for use in
reclamation proceedings. The Interim 9-1-1 RNA must be immediately notified of
any changes to the information contained in the application.

8   Assignment Procedures

Entities requesting initial ESQK assignments and entities already assigned one
or more ESQKs shall comply with the following:

8.1   An ESQK Applicant requesting resources from the Interim 9-1-1 RNA, shall:

a)   provide the VoIP ESQK Interim Request Form (attached as an Exhibit to these
interim guidelines) that it is an Eligible User:   b)   complete the ESQK
application form per these guidelines.   8.2   An applicant must apply to the
Interim 9-1-1 RNA (contact details provided below). An applicant should follow
all application instructions found on the application form. At a minimum, the
form will request:

  a)   The full legal name of the applicant as it appears on the VESA
certification, interconnection agreement, letter of certification, or legal
documents provided to any regulatory authority having oversight.     b)   Any
names under which the applicant does business (d/b/a’s)     c)   The name and
contact information (address, telephone number, and email address) of the
individual making the request on behalf of the Applicant;     d)   A list of the
NPAs associated with the relevant Selective Router for which ESQKs are needed;  
  e)   A list of the PSAPs to which the ESQKs requests are related, including
the state, county, and municipality in which the PSAP is located; and     f)  
The quantity of ESQKs being requested for each NPA.

 

13   FCC 01-362, 47 C.F.R. § 52.15 (g)(4).   14   NECA assigns Company Codes
that may be used as OCNs. Companies with no prior CO Code or Company Code
assignments may contact NECA (800 524-1020) to be assigned a Company Code(s).
Since multiple OCNs and/or Company Codes may be associated with a given company,
companies with prior assignments should direct questions regarding appropriate
OCN usage to the Telcordia™ Routing Administration (TRA) on 732 699-6700.

80



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

8.3   Any applicant denied an ESQK assignment under these guidelines has the
right to appeal that decision (see Section 11 for procedures).

9   Interim 9-1-1 RNA Responsibilities

9.1   The Interim 9-1-1 RNA will track and monitor ESQK assignments and
assignment procedures, and recommend appropriate and timely changes to these
guidelines, if they are found to result in inefficient or inappropriate use or
assignment of ESQKs. However, any changes to these guidelines must be approved
by the INC with guidance by ESIF if appropriate.   9.2   The Interim 9-1-1 RNA
will not engage in audits or reclamation.   9.3   Initial Implementation: Before
it begins assigning ESQKs, the Interim 9-1-1 RNA must ensure that the ESQKs it
assigns are not presently in use. Because it is believed that few ESQKs have
been assigned from the 211 NXXs, the Interim 9-1-1 RNA will assign ESQKs only
from the 211 NXX unless extenuating circumstances exist. To avoid duplication,
the Interim 9-1-1 RNA will first perform the following steps in order until it
can determine what numbers are available to be assigned:

  1.   Ask existing mobile position center (“MPC”) and VPC vendors to provide a
list of all the entities that have been assigned pANIs in the 211 NXX, and the
entity (and contact information) that assigned the pANI.     2.   Ask each
wireless service provider to respectively identify the entity that provides
pANIs to it.     3.   Ask each E9-1-1 SSP to identify any pANI and entity that
it has assigned a p-ANI to from the 211 code. In addition, ask each E9-1-1 SSP
to identify any other entities that may perform pANI assignments within its
territory (including independents).

9.4   Once it has compiled a list of entities that assign numbers, the Interim
9-1-1 RNA will canvass those entities to determine what, if any, pANIs they have
assigned from the 211 NXX. The remaining available pANIs in the 211-NXX in all
NPAs will constitute the available pool from which the Interim 9-1-1 RNA will
assign ESQKs.   9.5   The Interim 9-1-1 RNA will ensure the completeness of each
application and accompanying documentation before it assigns resources.   9.6  
The Interim 9-1-1 RNA will process each application within 5 business days, on a
first in, first out basis, and inform the applicant of the result by an
identifiable email form. If the application is denied, the Interim 9-1-1 RNA
will provide a detailed explanation of the denial.

10   Conflict Resolution and Appeals Process

10.1 Every attempt will be made at the time of assignment to avoid conflicts
with existing pANIs.

81



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

10.2   Disagreements may arise between parties affected by these interim
guidelines in the context of the administration and management of these
guidelines. In all cases, the parties will make reasonable, good faith efforts
to resolve such disagreements among themselves, consistent with the interim
guidelines, prior to pursuing any appeal.   10.3   If a conflict is determined
to exist, the following escalation process should be followed:       The
affected party should contact the entity with whom the conflict exists and
attempt a resolution       If resolution cannot be achieved among the involved
affected parties, the issue should be escalated in the following order:

the Interim 9-1-1 RNA for a recommended solution;
The state regulatory authority having oversight, if any;
the NANC;
the FCC .

10.4   Questions regarding interpretation or clarification of these Interim
Guidelines may be referred to NANC for resolution. Unless otherwise mutually
agreed to by the parties, these questions will be submitted in a generic manner
protecting the identity of the appellant.   10.5   Reports on any resolution
resulting from the above options, the content of which will be mutually agreed
upon by the involved parties, will be kept on file by the Interim 9-1-1 RNA. At
a minimum, the report will contain the final disposition of the appeal, e.g.,
whether or not an ESQK was assigned.

11   Maintenance of These Guidelines

11.1   These guidelines may be updated to reflect changes in industry practices
or national regulatory directives.   11.2   Requests for changes to these
guidelines should be directed to the appropriate industry forum, currently the
INC.

12   Future Considerations

The issues identified in this section will not be the responsibility of the
Interim 9-1-1 RNA, however it is imperative that these issues be examined when
adopting permanent guidelines.

82



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

12.1   pANI Number Resource Management

  a)   The Interim VoIP Architecture for Enhanced 9-1-1 Services (i2) currently
posted on the NENA web site for public review/comment contains ESQK processing,
utilization and administration principles proposed as industry standard. The
final i2 standard should be a consideration in the development of permanent
guidelines.     b)   With over 6000 PSAPs and an unknown number of Eligible
Users, it is vital that the permanent 9-1-1 RNA employ pANI allocation practices
that support the efficient and effective use of the pANI numbering resources.

12.2   Segregating wireless (ESRKs) and VoIP (ESQK) pANI Numbering Resources

  a)   There are substantial benefits from segregating wireless pANIs (ESRKs)
and VoIP pANIs (ESQKs) into separate NXX codes. Accordingly, they should be so
segregated wherever possible. As a general matter ESQKs should not be drawn from
an NXX that has already been opened for ESRKs, and when a code is exhausted for
either ESQKs or ESRKs, it is preferable to open a new code rather than to assign
ESQKs and ESRKs from the same code.     b)   Public safety agencies rely on the
particular NXX to make important distinctions. For example, where 511 (or 211)
is used for ESRKs, 511 on a “No Record Found” query identifies the caller as
wireless. If 511 were used in the same area for ESQKs, this distinction would be
lost.     c)   Public safety agencies also key on the NXX to create reports. If
ESRKs and ESQKs are drawn from the same NXX, creating such reports for
wireless-only or VoIP-only will not be possible. In some cases these reports are
used to ensure accurate billing.

12.3   Other Consideration

Should the CLLI code associated with the relevant Selective Routers and the
appropriate NPAs be identified on the ESQK request form?

83



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

13   Glossary

     
9-1-1 Governing Authority
  An entity designated under state law or regulation to have decision-making and
oversight responsibilities for a 9-1-1 Emergency Number System for one or more
PSAPs.
 
   
Applicant
  Eligible Users who submit a ESQK Request to the Interim 9-1-1 RNA for the
purpose of being assigned ESQKs for their use.
 
   
Central Office (CO) Code
  The sub-NPA number in a TN, i.e., digits D-E-F of a 10-digit NANP Area
address. Central office codes are in the form “NXX,” where N is a number from 2
to 9 and X is a number from 0 to 9. Central office codes may also be referred to
as “NXX codes.” (47 C.F.R. § 52.7(c))
 
   
Conservation
  Consideration given to the efficient and effective use of a finite numbering
resource in order to minimize the cost and need to expand its availability in
the introduction of new services, capabilities and features.
 
   
E9-1-1 System Service Providers
(E9-1-1 SSP)
  Generally speaking, an E9-1-1 SSP is in the majority of cases an ILEC but
there are other entities that perform that function.
 
   
Eligible User
  An Eligible User is any entity that provides the appropriate documentation
identified in these guidelines for the need for ESQKs to perform routing or data
retrieval functions associated with emergency services. In the context of these
guidelines, an Eligible User shall include a VSP or an entity providing VPC
service acting on behalf of VSP(s). An entity that has not obtained approval
from the 9-1-1 Governing Authority will not be considered an Eligible User.
 
   
Emergency Services Interconnection
Forum (ESIF)
  ESIF, of the Alliance for Telecommunications Industry Solutions (ATIS), is the
primary venue for the telecommunications industry, public safety and other
stakeholders to generate and refine both technical and operational
interconnection issues to ensure life-saving E9-1-1 services are available for
everyone in all situations. ESIF enables many different telecommunications
entities to fully cooperate and interconnect with each other to determine the
best practices and solutions necessary to effectively and promptly deploy E9-1-1
services nationwide. ESIF’s mission is to facilitate the identification and
resolution of both technical and operational issues related to the
interconnection of telephony and emergency services networks.

84



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

     
Emergency Service Query Key (ESQK)
  Emergency Service Query Key (ESQK) — The ESQK identifies a call instance at a
VPC, and is associated with a particular SR and PSAP combination. The ESQK is
delivered to the E9-1-1 SR and as the calling number/ANI for the call to the
PSAP. The ESQK is used by the SR as the key to the Selective Routing data
associated with the call. The ESQK is delivered by the SR to the PSAP as the
calling number/ANI for the call, and is subsequently used by the PSAP to request
ALI information for the call. The ALI database includes the ESQK in location
requests sent to the VPC. The ESQK is used by the VPC as a key to look up the
location object and other call information associated with an emergency call
instance. The ESQK is expected to be a ten-digit North American Numbering Plan
Number.
 
   
Industry Numbering Committee (INC)
  A standing committee of the Alliance for Telecommunications Industry Solutions
(ATIS) that provides an open forum to address and resolve industry-wide issues
associated with the planning, administration, allocation, assignment and use of
numbering resources and related dialing considerations for public
telecommunications within the North American Numbering Plan (NANP) area.
 
   
North American Numbering Council (NANC)
  North American Numbering Council - On October 5, 1995, the Federal
Communications Commission (FCC) established the North American Numbering Council
(NANC), by filing its charter with Congress, to provide advice and
recommendations to the FCC and other governments (including Canada and Caribbean
countries) on numbering issues.
 
   
NANP (North American Numbering Plan)
  A numbering architecture in which every station in the NANP Area is identified
by a unique ten-digit address consisting of a three-digit NPA number, a three
digit central office number of the form NXX, and a four-digit line number of the
form XXXX.
 
   
NANPA
(North American Numbering Plan
Administration)
  With divestiture, key responsibilities for coordination and administration of
the North American Numbering/Dialing Plans were assigned to NANPA. These central
administration functions are exercised in an impartial manner toward all
industry segments while balancing the utilization of a limited resource.

85



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

     
 
   
NANP Area
  Consists of the United States, Canada and the Caribbean countries (American
Samoa, Anguilla, Antigua, Bahamas, Barbados, Bermuda, British Virgin Islands,
Canada, Cayman Islands, Dominica, Dominican Republic, Grenada, Jamaica,
Montserrat, St. Kitts & Nevis, St. Lucia, St. Vincent & Grenadines, Turks &
Caicos Islands, Trinidad & Tobago, and the United States (including Puerto Rico,
the U.S. Virgin Islands, Guam and the Commonwealth of the Northern Mariana
Islands).
 
   
Numbering Plan Area (NPA)
  Numbering Plan Area, also called area code. An NPA is the 3-digit code that
occupies the A, B, and C positions in the 10-digit NANP format that applies
throughout the NANP Area. NPAs are of the form N0/1X, where N represents the
digits 2-9 and X represents any digit 0-9. After 1/1/95, NPAs will be of the
form NXX. In the NANP, NPAs are classified as either geographic or
non-geographic.
 
   
 
  a) Geographic NPAs are NPAs which correspond to discrete geographic areas
within the NANP Area.
 
   
 
  b) Non-geographic NPAs are NPAs that do not correspond to discrete geographic
areas, but which are instead assigned for services with attributes,
functionalities, or requirements that transcend specific geographic boundaries.
The common examples are NPAs in the N00 format, e.g., 800.
 
   
Operating Company Number (OCN)
  An Operating Company Number is a four place alphanumeric number that uniquely
identifies providers of local telecommunications service. OCN assignments are
required of all Service Providers in their submission of utilization and
forecast data (FCC 00-104, ¶ 41 and Public Notice DA 00-1549). Relative to CO
Code assignments, NECA assigned Company Numbers may be used as OCNs. Companies
with no prior CO Code or Company Number assignments contact NECA (800 524-1020)
to be assigned a Company Number(s). Since multiple OCNs and/or Company Numbers
may be associated with a given company, companies with prior assignments should
direct questions regarding appropriate OCN usage to the Telcordia™ Routing
Administration (TRA) on 732 699-6700.
 
   
Pseudo-Automatic Number
Identification (pANI) Codes
  Used generically in this document to include any of the other more
specifically descriptive acronyms associated with numbers used for routing
emergency calls today, such as but not limited to: ESRD, ESRK, ESQK, PSAP
routing numbers, etc.
 
   
Service Provider
  The term “service provider” refers to a telecommunications carrier or other
entity that receives numbering resources from the NANPA, a Pooling Administrator
or a telecommunications carrier

86



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

     
 
  for the purpose of providing or establishing telecommunications service (FCC
00-104, § 52.5 (i)).
 
   
Unassignable Code
  An unassignable number is an NXX code designated by the administrator which
will not be made available for assignment to any number applicant. For example,
the number “9-1-1” will not be assigned as a central office code so as to avoid
potential conflict with emergency services.
 
   
VPC
  VoIP Positioning Center.
 
   
Wireless E9-1-1 ESRD/ESRK Number
  A 10-digit number used for the purpose of routing an E9-1-1 call to the
appropriate Public Service Answering Point (PSAP) when that call is originating
from wireless equipment. The Emergency Services Routing Digit (ESRD) identifies
the cell site and sector of the call origination in a wireless call scenario.
The Emergency Services Routing Key (ESRK) uniquely identifies the call in a
given cell site/sector and correlates data that is provided to a PSAP by
different paths, such as the voice path and the Automatic Location
Identification (ALI) data path. Both the ESRD and ESRK define a route to the
proper PSAP. The ESRK alone, or the ESRD and/or Mobile Identification Number
(MIN), is signaled to the PSAP where it can be used to retrieve from the ALI
database, the mobile caller’s call-back number, position and the emergency
service agencies (e.g., police, fire, medical, etc.) associated with the
caller’s location. If a NANP TN is used as an ESRD or ESRK, this number cannot
be assigned to a customer.

87



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005
VoIP Interim ESQK Request Form

     
Applicant Information
  * Required Entries
 
   
Applicant Company () Legal Name
  *
DBA Name(s) (if any)
  *
Operating Company Number (OCN)
  *
NENA ID
  *
Contact Name
  *
Contact Address1
  *
Contact Address2
   
Contact City
  *
Contact State
  *
Contact Zip
  *
Contact Telephone Number
  *
Contact E-Mail Address
  *

     
PSAP Information
   
 
   
PSAP Name
  *
PSAP State
  *
PSAP County
   
PSAP Municipality
     
9-1-1 Governing Authority Contact Name
  *
9-1-1 Governing Authority Contact Tel#
  *
9-1-1 Governing Authority Contact E-mail
   

     
# ESQKs Requested
   
 
   
Valid NPAs for the area being served
  *
NPA in which ESQK(s) have been requested
  *
Total Number of ESQKs Requested
  *

88



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Application filed with the Commission.
FCC Contract No. CON07000005

     
Applicant Certification
   
 
    I hereby certify that I have read the “pANI Interim Assignment Guidelines
for ESQK “ and meet the criteria required to obtain the requested number of
ESQKs.
 
  VSP Authorized Electronic Signature, or
VPC Authorized Electronic Signature
 
   
Assignment (To be Completed by Interim 9-1-1 RNA)
   
 
   
A list of the ESQKs assigned
   
Date Assigned
  *
 
   
Assigned By
   
 
   
Interim 9-1-1 RNA Contact Name
  *
Interim 9-1-1 RNA Contact Telephone Number
  *
Interim 9-1-1 RNA E-mail Address
  *

By applying for this resource, the applicant hereby certifies that it has
obtained approval from the appropriate 9-1-1 Governing Authority to provide
routing or data retrieval for E9-1-1 traffic to the applicable PSAP. Should it
later be determined that such authority has not been obtained, the applicant
will be reported to the FCC and the appropriate state commission, and may be
denied further resources.

89



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION D — PACKAGING AND MARKING
FOR THIS SOLICITATION, THERE ARE NO CLAUSES IN THIS SECTION

90



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION E — INSPECTION AND ACCEPTANCE
E.1 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
www.arnet.gov/far
     FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES:

                  NUMBER   TITLE   DATE    
52.246-4
  Inspection of Services Fixed Price   AUG 1996

91



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION F — DELIVERIES OR PERFORMANCE
F.1 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
www.arnet.gov/far
     FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

                  NUMBER   TITLE   DATE    
52.242-15
  Stop-Work Order   AUG 1989

F.2 PERIOD OF PERFORMANCE
The contract contains a ninety-day phase-in period, a twenty four-month base
period, and three twelve-month option periods and are set forth as follows:

         
Base Period
    08/15/2007 — 08/14/2009  
First Option Period
    08/15/2009 — 08/14/2010  
Second Option Period
    08/15/2010 — 08/14/2011  
Third Option Period
    08/15/2011 — 08/14/2012  

F.3 PLACE OF PERFORMANCE
The work to be performed under this contract shall be performed at the following
location(s):
NeuStar, Inc’s Office in Sterling, VA, NeuStar, Inc’s Pooling Administrative
Service Center in Concord, CA and NeuStar, Inc’s Virtual Offices throughout the
United States.
F.4 DELIVERY SCHEDULE
Deliveries shall be as specified in the Performance Work Statement/Technical
Requirements in Section 4, Contract Data Requirements List (CDRL)(Deliverables),
Section F.2, Period of Performance, Attachment D, Tansition Plan, and as
specified in other sections of the contract.

92



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION G — CONTRACT ADMINISTRATION DATA
G.1 CONTRACT ADMINISTRATION
The Contracting Officer is the only person authorized to approve any changes in
the scope of work of this contract. The authority remains solely with the
Contracting Officer. In the event the Contractor effects any changes at the
direction of any person other than the Contracting Officer, the changes will be
considered to have been made without authority and NO adjustment will be made in
the contract price to cover any INCREASE in price incurred as a result thereof.
A. Contracting Officer (CO):

             
 
  Name:   Anthony S. Wimbush    
 
  Address:   FCC, OMD, AO, CPC    
 
      445 12th Street, SW, Room 1A524    
 
      Washington, DC 20554    
 
  Phone:   (202) 418-0932    
 
  Fax:   (202) 418-0237    
 
                Contract Administrator:
 
           
 
  Name:   Anthony S. Wimbush    
 
  Address:   FCC, PMD, AO, CPC    
 
      445 12th Street, SW, Room 1A511    
 
      Washington, DC 20554    
 
  Phone:   (202) 418-0932    
 
  Fax:   (202) 418-0237    

B. The Contracting Officer’s Technical Representative (COTR):
The COTR is a Government employee with the authority to administer the contract,
authority to monitor and inspect work requirements of the SOW/TR, and make
technical decisions with respect thereto. The COTR has no authority to obligate
funds or make changes to the contract. Such authority is reserved for the
Contracting Officer (Also see G.2).
C. Service Provider’s Point of Contact:

         
 
  Name:   Amy Putnam
 
  Address:   46000 Center Oak Plaza
 
      Sterling, VA 20166
 
  Phone:   (717) 232-5533
 
  eFax:   (284) 229-0715

93



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
G.2 DESIGNATION OF CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE
A. The Contracting Officer’s Technical Representative (COTR) is as follows:
          COTR:

         
 
  Name:   Gary Remondino
 
  Address:   FCC, WCB
 
      445 12th Street, SW, Room 5C143
 
      Washington, DC 20554
 
  Phone:   (202) 418-2298

B. The COTR is responsible for the technical direction of the contract work. In
no event, however, will any understanding, agreements, modification, change
order, or other matter deviating from the terms of this contract be effective or
binding upon the Government unless formalized by proper contractual document
executed by the Contracting Officer prior to completion of the contract.
C. The Contracting Officer shall be informed as soon as possible of any actions
or inactions by the contractor or the Government which may affect the price,
required delivery or completion times stated in the contract, so that the
contract may be modified if necessary. Whenever, in the opinion of the
contractor, the COTR requests efforts outside the scope of the contract, the
contractor shall advise the COTR. If the COTR persists and there still exists a
disagreement as to proper contractual coverage, the Contracting Officer should
be notified immediately, preferably in writing if time permits. Proceeding with
work without proper contractual coverage could result in non-payment.
D. A copy of the COTR delegation letter shall be provided as an attachment at
time of award.
G.3 INVOICES
A. Monthly invoices shall be submitted in an original and two copies to the
Government office designated in this contract. Each monthly invoice will be in
an equal installment of the specified period of performance price. To constitute
a proper invoice, the invoice must include the following information and/or
attached documentation:
     (1) Name of the business concern, invoice number and invoice date;
     (2) Contract number, or authorization for delivery of property or
performance of services;
     (3) Description, price, and quantity of property and services actually
delivered or rendered;
     (4) Shipping and payment terms;
     (5) Name (where practicable), title, phone number, and complete mailing
address of responsible official to whom payment is to be sent; and

94



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
     (6) Other substantiating documentation or information as required by the
contract.
B. Submission of Invoices:
Invoices shall be submitted in an original and two copies to the designated
billing office (DBO): FCC Travel/ Operations Group, Room #1A761, 445 12th
Street, S.W., Washington, DC 20554. *
The invoice will contain a statement signed by a responsible official of the
concern substantially similar if not identical to the following:
I certify that the items above have been delivered in accordance with the
contract, and that all charges are true, correct, and have not been previously
billed.
 
Contractor’s Signature
     The commission will return all improper invoices without action.
C. Payment due date:
1. Unless otherwise specified in the contract, payments under this contract will
be made on the 30th calendar day after the later of
(a) The date of actual receipt of a proper invoice in the office designated to
receive the invoice, or
(b) The date tasks are formally accepted by the Government.
2. If the services covered by a submitted invoice are rejected for failure to
conform to the technical requirements of this contract, the provisions stated
above will (a and b) apply to the properly resubmitted document.
Payment under this contract will be made by the designated payment office
(DPO) for this contract :
      Welch & Company
      151 Slater Street, 12th Floor
      Ottawa, Ontario, KIP-5H3
     After the FCC/Government accepts the contracted services, it will direct
the DPO to execute payment on the contractor’s invoice.

95



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
NOTE: *Invoices may be submitted via email to: FO-Einvoices@fcc.gov . In
addition, copies of the emailed invoices shall also be sent to the CO and COTR.
G.4 DESIGNATION OF OFFICE FOR RECEIPT OF ELECTRONIC FUNDS TRANSFER INFORMATION
     The contractor shall send all EFT information and any changes to EFT
information to the Government’s Billing & Collection Agent, Welch & Co.
G.5 MONTHLY PROGRESS REPORTING
The Contractor shall submit a progress report by the 15th of each month,
covering work accomplished during the prior month of contract performance. The
progress report shall be brief and factual and shall be prepared in accordance
with the following format:
(a) A cover page containing:

  (1)   Contract number and title     (2)   Type of report, sequence number of
report, and period of performance being reported.     (3)   Contractor’s name
and address     (4)   Author(s)     (5)   Date of report

(b) SECTION I: An introduction covering the purpose and scope of the contract
effort. This shall be limited to one paragraph in all but the first and final
month’s narrative.
(c) SECTION II: A description of overall progress plus a separate description of
each logical segment of work on which effort was expended during the report
period. The description shall include pertinent data and/or graphs in sufficient
detail to explain any significant results achieved.
(d) SECTION III: A description of current technical or substantive performance,
and any problem(s) that may impede performance along with the proposed
corrective action.
(e) SECTION IV: Financial information shall be submitted for each of the
following:

  (1)   Monthly invoiced amount and date;     (2)   Total invoiced amount to
date;     (3)   If applicable, title, date, and amount of change orders and/or
other modifications;     (4)   Total remaining funds.

96



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
SECTION H — SPECIAL CONTRACT CLAUSES
H.1. INSURANCE
The contractor shall in accordance with Section I, submit to the Contracting
Officer a written certification that it has obtained the insurance required
below, and that these policies contain the endorsement required by FAR 52.228-5
entitled “Insurance — Work On A Government Installation”. The contractor shall
deliver the certification to the Contracting Officer not later than ten (10)
calendar days after award of the contract.
The contractor shall maintain during the life of this contract the following
insurance:
A. Workers’ compensation and employer’s liability.
The contractor is required to comply with applicable federal and state workers’
compensation and occupational disease statutes. If occupational diseases are not
compensable under those statutes, they shall be covered under the employer’s
liability section of the insurance policy, except when contract operations are
so commingled with a contractor’s commercial operations that it would not be
practical to require this coverage. Employer’s liability coverage of at least
$100,000 shall be required except in states with exclusive or monopolistic funds
that do not permit workers’ compensation to be written by private carriers.
B. General Liability
The contractor shall provide bodily injury liability insurance coverage written
on the comprehensive form of policy of at least $500,000 per occurrence.
C. Automobile Liability
The contractor shall provide automobile liability insurance written on the
comprehensive form of policy. The policy shall provide for bodily injury and
property damage liability covering the operation of all automobiles used in
connection with the performance of the contract. Policies covering automobiles
operated in the U.S. shall provide coverage of at least $200,000 per person and
$500,000 per occurrence for bodily injury and $20,000 per occurrence for
property damage.
H.2 SAVE HARMLESS AND INDEMNITY AGREEMENT
A. Responsibility for Government Property. The contractor assumes full
responsibility for and shall indemnify the government against any and all loss
or

97



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
damage of whatsoever kind and nature to any and all government property,
including any equipment, supplies, accessories, or parts furnished, while in its
custody and care for storage, repair, or services to be performed under the
terms of this contract, resulting in whole or in part from the negligent acts of
the contractor, any subcontractor, or any employee, agent, or representative of
the contractor or subcontractor.
B. Hold Harmless and Indemnification Agreement. The contractor shall save and
hold harmless and indemnify the government against any and all liability and
claims and costs of whatever kind and nature for injury to or death of any
persons and for loss of or damage to any property occurring in connection with
or in any way incidental to or arising out of the occupancy, use, service,
operation, or performance of work under the terms of this contract resulting in
whole or in part from the negligent acts or omissions of the contractor, any
subcontractor, or an employee, agent, or representative of the contractor or
subcontractor.
C. Contractor/Employees Property. The contractor shall be responsible for the
safety and health of its employees. The government will not be responsible in
any way for damage to the contractor’s supplies or materials, or to the
contractor’s employees’ personal belongings brought into the building,
occasioned by fire, theft, accident, or otherwise.
H.3 CONFIDENTIALITY AND CONFLICT OF INTEREST AND NEUTRALITY REQUIREMENTS
A. CONFIDENTIALITY
The Contractor and any personnel assigned to work on this Contract, including
any employees, subcontractors, subcontractor employees, consultants, agents, or
other representatives of the Contractor (collectively “the Contract personnel”)
are restricted as to their use or disclosure of non-public information obtained
during the term of this Contract. Non-public information means any information
that is not routinely available for public inspection. Section 0.457 of the
FCC’s rules (47 C.F.R. § 0.457) lists different types of non-public information
maintained at the FCC including, but not limited to, information that is subject
to the attorney-client privilege, the attorney work product doctrine, the
deliberative process privilege, or any other relevant claims of privilege and
exempt from disclosure under the Freedom of Information Act. For purposes of
this Contract, non-public information includes all documents, reports,
spreadsheets, written communications, and any other work product or data,
including drafts thereof, in all formats such information exists, electronic or
otherwise, generated in the performance of this Contract, and includes the PAS
software. It is the responsibility of the Contractor and Contract personnel to
preserve all non-public information in confidence.

98



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
The Contractor and Contract personnel may not discuss or disclose non-public
information, either within or outside of the Contractor’s organization, except
(a) FCC employees authorized by the Contracting Officer to receive such
information; (b) for approved Contract personnel who have executed a
Non-Disclosure Agreement (Attachment A to the RFQ) as necessary for performance
of work under the Contract; or (c) as directed in writing by the Contracting
Officer. The Contractor is responsible for ensuring that all Contract personnel
execute the attached Non-Disclosure Agreement and providing executed
Non-Disclosure Agreements to the Contracting Officer before Contract personnel
commence any work under this Contract. These procedures apply to any Contract
personnel assigned to perform work under this Contract following award.
Requests for the use of any non-public information obtained during, or resulting
from, the performance of the Contract must be addressed in writing to, and
approved in writing by, the Contracting Officer. In the event the Contractor is
issued a subpoena, court order, or similar request seeking information related
to this contract, the Contractor will notify the Contracting Officer in writing
within one calendar day of knowledge or receipt of such request, whichever is
sooner.
The prohibition on disclosure of information described above is an ongoing
obligation of the Contractor and Contract personnel and does not terminate with
completion of work under this Contract or, with respect to Contract personnel,
upon conclusion of an individual’s employee/consultant/representative
relationship with the Contractor or its subcontractor(s).
B. CONFLICT OF INTEREST AND NEUTRALITY REQUIREMENTS
1. The Contractor is committed to providing high quality service to the
Commission that is free from bias, personal and organizational conflicts of
interest, unprofessional conduct, and is otherwise in compliance with the FCC’s
specified neutrality requirements. See Administration of the North American
Numbering Plan, CC Docket No. 92-237, Third Report and Order, 12 FCC Rcd 23040
(1997); Request of Lockheed Martin Corporation and Warburg, Pincus & Co. for
Review of the Transfer of the Lockheed Martin Communications Industry Services
Business, CC Docket No. 92-237, 14 FCC Rcd 19792 (1999); Letter to Neustar, Inc.
from Chief, Wireline Competition Bureau, CC Docket No. 92-237, 17 FCC Rcd 13641
(2002); Neustar Inc. Request to Allow Certain Transactions without Prior
Commission Approval and to Transfer Ownership, 19 FCC Rcd 16982 (2004) and
section 52.12 of the Commission’s rules, 47 C.F.R. § 52.12. During the period of
contract performance, the Contractor shall refrain from providing services to
any person or entity that would result in an actual or potential conflict of
interest with the performance of this contract with the FCC or otherwise be in
conflict with the neutrality criteria.
2. The Contractor shall provide written certification by one of its ifficers
that it is in compliance with the neutrality criteria set forth in the FCC
Orders and rules

99



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
identified in Paragraph 1 above, and that it has submitted any information
necessary to demonstrate such compliance. The Contractor recognizes that the
failure to disclose any actual or potential conflict of interest or other
information affecting its compliance with the neutrality criteria to the
satisfaction of the FCC may render it ineligible for award or, if necessary,
subject to contract termination.
3. The Contractor agrees that if after award of the contract, it discovers an
actual or potential conflict of interest or any information affecting its
compliance with the neutrality criteria set forth in the FCC Orders and rules
identified in Paragraph 1 above, or that new circumstances have arisen with
respect thereto, it shall make an immediate and full disclosure in writing to
the Contracting Officer and notify the Commission as otherwise may be required
pursuant to the relevant Orders and rules. The Contracting Officer may terminate
the contract, in whole or in part, if he or she deems such termination to be in
the best interest of the Government. If the contractor was aware of a potential
or actual conflict of interest or any other circumstance affecting its
compliance with the neutrality criteria prior to award of this contract, or
after award discovered an actual or potential conflict or any other circumstance
affecting its compliance with the neutrality criteria and intentionally did not
disclose or misrepresented relevant information to the Contracting Officer, the
FCC may terminate the contract for default.
H.4 KEY PERSONNEL
(a). The Contractor shall identify “key personnel” to be assigned to perform the
required work. The key personnel are considered to be essential to the work
being performed for Commission.
The following personnel are designated as Key Personnel:

  1.   Name: [***]
Title/Job Classification: [***]     2.   Name: [***]
Title/Job Classification: [***]     3.   Name: [***]
Title/Job Classification: [***]     4.   Name: [***]
Title/Job Classification: [***]     5.   Name: [***]
Title/Job Classification: [***]     6.   Name: [***]
Title/Job Classification: [***]

100



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005

  7.   Name: [***]
Title/Job Classification: [***]     8.   Name: [***]
Title/Job Classification: [***]     9.   Name: [***]
Title/Job Classification: [***]

(b). The Contractor agrees that the key personnel shall not be removed from the
contract effort, replaced or added to the contract without a compelling reason
(e.g. death of present personnel, personnel leaving the company employ,
unavailability due to excessive or unanticipated demand made by the Government
under any order), and without compliance with paragraphs (c) and (d) hereof. The
Government will not approve substitutions for the sole purpose of the
Contractor.
(c). If any change to the key personnel positions becomes necessary
(substitutions or additions), the Contractor shall immediately notify the
Contracting Officer in writing, accompanied by the resume of the proposed
replacement personnel who shall be of at least substantially equal ability and
qualifications as the individuals currently approved for that category.
(d). No substitution or replacement of the key personnel shall be approved
within the first ninety days of the issuance of the Contract.
(e). All requests for approval of changes hereunder must be in writing and
provide a detailed explanation of circumstances necessitating the proposed
change. Requests for changes should be made whenever the need is identified, and
not at the time of quote submittal. Besides the resume, the request must also
provide:
I. A comparison of skills and qualifications to those set forth in the accepted
resume proposed for substitution;
2. A signed Non-Disclosure Agreement, and
3. Any other information requested by the Contracting Officer to reach a
decision.
(f) The Contracting Officer will evaluate such requests and promptly notify the
Contractor of his/her approval in writing.

101



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
H.5 SUITABILITY AND SECURITY PROCESSING
     1. General
(a) All contract personnel are subjected to background investigations for the
purpose of suitability determinations. Based on their proposed duties, some
contract personnel may also be required to have security clearance
determinations. No contract personnel may be assigned to work on the contract
without a favorable initial review of the OF 306, Declaration for Federal
Employment (http://www.opm.gov/forms/pdf_fill/of0306.pdf) or a written waiver
from the FCC Security Operations Center (SOC).
(b) Suitability, waiver, and security clearance determination investigations are
currently conducted through the FCC Security Operations Center (202- 418-7884).
The individual contract employee will be provided with a review process before a
final adverse determination is made. The FCC requires that any contract
personnel found not suitable, or who has a waiver cancelled, or is denied a
security clearance, be removed by the contractor during the same business day
that the determination is made.
(c) If the contract personnel is re-assigned and the new position is determined
to require a higher level of risk suitability than the contract personnel
currently holds, the individual may be assigned to such position while the
determination is reached by the SOC. A new A-600 shall be necessary for the new
position.
(d) Contract personnel working as temporary hires (for ninety (90) days or less)
must complete and receive a favorable initial review of the OF 306 and complete
the contract personnel section of the FCC Form A-600, “FCC Contractor Record
Form.” If during the term of their employment they will have access to any FCC
network application, they must also complete and sign the FCC Form A-200, “FCC
Computer System Application Access Form.”
2. At Time of Contract Award
(a) The FCC Security Operations Center must receive the completed, signed OF 306
for all proposed contractor employees at the time of contract award. Resumes for
all personnel proposed for assignment on the contract should be provided to the
Security Office prior to the time of in-take processing (see below, 2.3.2). The
FCC Security Operations Center requires up to five (5) working days (from the
date they are received) to process the OF 306 before any employee is allowed to
begin work on the contract. A written waiver from the SOC may be obtained in
special circumstances.
All contract personnel, regardless of task description, must complete this form.
Without an approved, completed OF 306 on file at the SOC, no contractor employee
may begin work. An approved OF 306 is one that has passed initial

102



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
review by the SOC. During the course of the SOC review of the OF 306, the
contract personnel may be interviewed by SOC staff regarding information on
their OF 306.
(b) In addition, the Contractor is responsible for submission of completed,
signed computer security forms for each employee prior to that person beginning
work on the contract (See Appendix No. 3, FCC Instruction 1479.1, FCC Computer
Security Program Directive and sample forms.) These forms should be submitted to
the FCC Computer Security Office.
(c) The COTR shall begin processing their section of the FCC Contract Personnel
Record (FCC Form A-600) at this time. This form, with the COTR and CO portions
completed, will be distributed at the time of contract award and must be
submitted to the SOC within ten (10) working days.
(d) The Office of Personnel Management (OPM) will issue a Certificate of
Investigation (CIN) following the appropriate background investigation. The SOC
notifies the CO and COTR and contract personnel who have received a favorable
adjudication so they may receive their permanent access credential.
3. IDENTITY PROOFING, REGISTRATION AND CHECKOUT REQUIREMENTS
3.1 Locator and Information Services Tracking (LIST) Registration
The Security Operations Center maintains a Locator and Information Services
Tracking (LIST) database, containing contact information for all Commission and
contract employee personnel, regardless of work location.
The contract employee’s FCC Form A-600, “FCC Contractor Record Form” captures
the information for data entry into the LIST system.
3.2 Intake Processing
     (a) Following the processing of the OF 306 and an initial favorable
suitability determination, (unless otherwise waived) the contract personnel
shall report to the FCC for identity verification and access badge issuance on
their first scheduled workday.
     (b) All new contract personnel must be escorted to the SOC by either the CO
or COTR responsible for the contract. At this time the contractor personnel must
present two forms of identification; one of which must be a picture ID issued by
a state, or the Federal, government. The other piece of identification should be
the original of one of the following:
     U.S. Passport (unexpired or expired)

103



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Certificate of U.S. Citizenship (Form N-560 or N-561)
Certificate of Naturalization (Form N-550 or N-570)
School ID
Voter’s registration card
U.S. Military card
Military dependent’s ID card
U.S. Coast Guard Merchant Mariner card
Native American Tribal document
U.S. Social Security card
Certification of Birth Abroad, (Form FS-545 or Form DS-1350)
Original or certified copy of a birth certificate, bearing an official seal
     (c) After identity verification, the individual shall complete the
Fingerprint Card form, FD 258, the Fair Credit Report Act form, and be
photographed and issued the appropriate access badge.
     (d) At this time the contract employee will be given one of the following
forms, based on the security risk designation for the proposed support
classification/position, to complete and return to the SOC within seven
(7) business days:
(i) Low Risk Positions — SF 85, Questionnaire for Non-Sensitive Positions
(ii) Moderate Risk Positions — SF 85-P, Questionnaire for Public Trust Positions
(iii) High Risk Positions/Secret or Top Secret Security Clearances — Standard
Form (SF) 86, Questionnaire for Sensitive Positions
     (e) For any contract employee whose name is provided to the Commission for
security investigation at (ii) or (iii) level, who subsequently leaves the
subject contract, due to Contractor or contract employee decision, within the
first year, the Contractor shall reimburse the Commission for the cost of the
investigation. If the contract or task order is scheduled for completion in
under one year and the contract employee for whom a security investigation has
been done leaves prior to the work being done, the Contractor and SOC shall
agree on a pro-rated amount for reimbursement. The cost may range from
approximately $400.00 (moderate risk) to $3,000.00 (high risk). The Contractor
will be provided a copy of the investigation invoice with the reimbursement
request.
3.3. Monthly Contractor Personnel Reports
The monthly report verifying contract personnel working at the FCC is a crucial
element in the agency’s compliance with Homeland Security Presidential Directive
(HSPD) 12. Accurate and timely reporting are required as part of the ongoing
access control efforts as mandated by HSPD-12 and implementing directives.

104



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(a) The Contractor’s Program Manager shall submit a contract personnel list to
the SOC on the first working day of each month. This report shall be identified
by the contract name and FCC number, and shall list all the contract employees
working at the FCC in the immediately previous month.
(b) The report shall highlight or list in some way those individuals who are no
longer employed by the Contractor or who are no longer working on the subject
contract. As well, any additional contract personnel who have been successfully
processed for work on the contract since the previous report shall also be
noted.
(c) The report may be delivered electronically in MS Excel format. The covering
email should contain a statement of certification of accuracy and should
originate with the Contract Program Manager or other Contractor executive
personnel. The author of the email shall be considered the signatory.
(d) No later than the 15th of each month, the SOC will notify the Contract
Program Manager, the author of the email covering the Monthly report (if
different), the COTR and the Contracting Officer if the report is a) received
after the first working day of the month, or b) contains errors in the listing.
The notification will identify the reason for deficit in the report.
(e) The first instance of either a) or b) above shall result in a Five Hundred
Dollar ($500.00) penalty against the Contractor. The assessed penalty shall
increase in Five Hundred Dollar ($500.00) increments for each subsequent Monthly
report received either late or containing errors.
3.4. Checkout Processing:
(a) All contract employees no longer employed on the subject contract, or at the
termination of the contract, are required to report to the SOC and complete the
sign-out portion of the FCC A-600, Contract Personnel Record.
(b) This process verifies the access badge has been returned to the SOC by the
contract personnel.
(c) If the checkout processing is not completed by the contract employee, the
Contractor shall take action to ensure its accomplishment no later than thirty
(30) calendar days after the employee’s departure from the FCC.
(d) The Contractor shall be liable to the FCC for an administrative processing
charge of $150.00 (One Hundred Fifty Dollars), for each of their employees who
leaves their duty assignment at the Commission and fails to complete the
checkout processing within thirty (30) calendar days of departure. Mellon Bank,
N.A., handles collection and processing of all Commission administrative charges
and should payment become necessary, the Contractor will be provided the
appropriate directions for an EFT.

105



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(e) The Contractor shall be liable for any actual damages arising from a failure
to ensure that the checkout processing occurs within the thirty (30) calendar
days of the contract employee’s departure from the FCC.
H.6 GOVERNMENT PROPERTY
A. Government Property
Except as provided in this clause, Government property is subject to the terms
and conditions of FAR 52.245-2, Government Property (Fixed-Price Contracts),
which is incorporated by reference in Section I.1. “Government property” is
defined in FAR 45.101 and includes Government-furnished property and
contractor-acquired property. The Contractor is solely responsible for any
replacement of Government property necessary during the performance of the
Contract.
B. Government-Furnished Property
The National Pooling Administrator Transition Plan (Transition Plan, Attachment
D) was prepared by NeuStar, Inc. (NeuStar) during the performance of Contract
CON01000016 and identifies equipment and software that will be made available to
the Contractor as Government-furnished property on a rent-free basis.
Government-furnished software includes the PAS software that was developed by
NeuStar as well as commercial-off-the-shelf (COTS) software acquired by NeuStar
under Contract CON01000016.
C. Contractor-Acquired Property
Title to any property acquired by the Contractor for use in conjunction with the
PAS shall vest in the FCC when its use in performing this Contract commences.
H.7 RIGHTS IN DATA
A. Rights in Government-Furnished COTS Software
The Government is providing no rights or licenses in Government-furnished COTS
software to the Contractor. The Contractor is responsible for acquiring licenses
in any Government-furnished COTS software that it elects to use in the
performance of this Contract.

106



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
B. Rights in Government-Furnished Data Other Than COTS Software
Notwithstanding any other language in this Contract, the Government holds
unlimited rights in all Government-furnished data other than COTS software,
including the PAS software developed by NeuStar under Contract CON01000016. The
Contractor is authorized to use and prepare derivative works of
Government-furnished data other than COTS software to the extent necessary for,
and for the sole purpose of, performing this Contract. The Contractor’s rights
with respect to Government-furnished data other than COTS software shall expire
upon the termination or expiration of this Contract.
C. Rights in Data Other Than Government-Furnished Data
Rights in data other than Government-furnished data are governed by either FAR
52.227-19, Commercial Computer Software—Restricted Rights (incorporated by
reference in Section I.1), or FAR 52.227-14, Rights in Data—General (as amended
and set forth in Section I.6. FAR 52.227-19 applies only to COTS software
acquired under this Contract; FAR 52.227-14, as amended, applies to all other
data, including PAS software, other than Government-furnished data. The
Government shall receive unlimited rights in any modifications to or derivative
works of Government-furnished data.

Subparagraph (g)(3)(iv) of FAR 52.227-14, as amended in Section I.6, requires
the Contractor, if it transfers any PAS software under Section C.3.20 of this
Contract that (1) is not a modification or derivative work of
Government-furnished PAS software and (2) meets the definition of “restricted
computer software” in FAR 27.401, to provide the Government with additional
restricted rights in such PAS software that will enable the FCC or any Pooling
Administrator contractor acting on its behalf, subsequent to the termination or
expiration of this Contract, to use the PAS software for operation of the PAS,
to modify the PAS software, and to use the modified PAS software or distribute
it to future Pooling Administrator contractors for their use in operation of the
PAS.

107



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
PART II — CONTRACT CLAUSES
SECTION I — CONTRACT CLAUSES
I.1 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
www.arnet.gov/far
FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

          NUMBER   TITLE   DATE          
52.202-1
  Definitions   July 2004
52.203-3
  Gratuities   April 1984
52.203 -5
  Covenant Against Contingent Fees   April 1984
52.203 -6
  Restrictions on Subcontractor Sales
To The Government   July 1995
52.203 -7
  Anti-Kickback Procedures   July 1995
52.203-8
  Cancellation, Rescission, and Recovery of Funds for Illegal or Improper
Activity   January 1997
52.203-10
  Price Or Fee Adjustment For Illegal Or
Improper Activity   January 1997
52 .203-12
  Limitation On Payments To Influence
Certain Federal Transactions   Sept 2005
52.204 -2
  Security Requirements   August 1996
52.204-4
  Printed or Copied Double-Sided on Recycled Paper   August 2000
52.204 -7
  Central Contractor Registration   July 2006
52.209-6
  Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment   January 2005
52.215-2
  Audit and Records—Negotiation   June 1999
52.215-8
  Order of Precedence—Uniform Contract Format   October 1997
52.219-8
  Utilization of Small Business Concerns   May 2004
52.219-9
  Small Business Subcontracting Plan Alt II   July 2005
52.219-16
  Liquidated Damages-Subcontracting Plan   January 1999
52.219-23
  Notice of Price Evaluation Adjustment for Small Disadvantaged Business
Concerns   Sept 2005
52 .222-3
  Convict Labor   June 2003
52.222-21
  Prohibition of Segregated Facilities   February 1999
52.222-26
  Equal Opportunity   April 2002
52.222-35
  Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
   

108



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005


          NUMBER   TITLE   DATE          
 
  and Other Eligible Veterans   Dec 2001
52.222-36
  Affirmative Action for Workers with
Disabilities   June 1998
52.222-37
  Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
And Other Eligible Veterans   Dec 2001

52.222-50
  Combating Trafficking in Persons   Apr 2006
52.223-6
  Drug Free Workplace   May 2001
52.223-14
  Toxic Chemical Release Reporting   August 2003
52.224-1
  Privacy Act Notification   April 1984
52.224-2
  Privacy Act   April 1984
52.225-13
  Restrictions on Certain Foreign Purchases   Feb 2006
52.227-1
  Authorization and Consent   July 1995
52 .227-3
  Patent Indemnity   April 1984
52.227-19
  Commercial Computer Software-
Restricted Rights   June 1987
52.227-23
  Rights to Proposal Data (Technical)   June 1987
52.229-3
  Federal, State and Local Taxes   April 2003
52.232-1
  Payments   April 1984
52.232-11
  Extras   April 1984
52.232-17
  Interest   June 1996
52.232-23
  Assignment of Claims   January 1986
52.232-33
  Payment by Electronic Funds Transfer— Central Contractor Registration  
October 2003
52.233-1
  Disputes   July 2002
52.233-3
  Protest After Award   August 1996
52.233-4
  Applicable Law for Breach of Contract Claim   October 2004
52.237-3
  Continuity of Services   January 1991
52.242-13
  Bankruptcy   July 1995
52.243-1
  Changes—Fixed Price Alternate I   August 1987
52.245-1
  Property Records   April 1984
52.245-2
  Government Property
(Fixed Price Contracts)   May 2004
52.246-25
  Limitation of Liability—Services   February 1997
52.248-1
  Value Engineering   February 2000
52.249-2
  Termination for Convenience Of The
Government (Fixed- Price)   May 2004
52.249-8
  Default (Fixed-Price Supply and Service)   April 1984
52.253-1
  Computer Generated Forms   January 1991

I.2 52.217-8 OPTION TO EXTEND SERVICES (NOV 1999)
The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 days prior to contract completion.

109



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
I.3 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)
(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 60 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 5 years.
I.4 52.239-1 PRIVACY OR SECURITY SAFEGUARDS (AUG 1996)
(a) The Contractor shall not publish or disclose in any manner, without the
Contracting Officer’s written consent, the details of any safeguards either
designed or developed by the Contractor under this contract or otherwise
provided by the Government.
(b) To the extent required to carry out a program of inspection to safeguard
against threats and hazards to the security, integrity, and confidentiality of
Government data, the Contractor shall afford the Government access to the
Contractor’s facilities, installations, technical capabilities, operations,
documentation, records, and databases.
(c) If new or unanticipated threats or hazards are discovered by either the
Government or the Contractor, or if existing safeguards have ceased to function,
the discoverer shall immediately bring the situation to the attention of the
other party.
I.5 52.244-6 SUBCONTRACTS FOR COMMERCIAL ITEMS (FEB 2006)
(a) Definitions. As used in this clause—
“Commercial item” has the meaning contained in Federal Acquisition
Regulation 2.101, Definitions.
“Subcontract” includes a transfer of commercial items between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

110



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(b) To the maximum extent practicable, the Contractor shall incorporate, and
require its subcontractors at all tiers to incorporate, commercial items or
nondevelopmental items as components of items to be supplied under this
contract.
(c)(1) The Contractor shall insert the following clauses in subcontracts for
commercial items:
(i) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.
(ii) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).
(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Dec 2001) (38 U.S.C. 4212(a));
(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998) (29
U.S.C. 793).
(v) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201). Flow down as required in accordance with
paragraph (g) of FAR clause 52.222-39).
(vi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb
2006) (46 U.S.C. App. 1241 and 10 U.S.C. 2631) (flow down required in accordance
with paragraph (d) of FAR clause 52.247-64).
(2) While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
(d) The Contractor shall include the terms of this clause, including this
paragraph (d), in subcontracts awarded under this contract.
I.6 52.227-14 RIGHTS-IN-DATA-GENERAL ALT V (JUN 1987)
     (a) Definitions. “Computer software,” as used in this clause, means
computer programs, computer data bases, and documentation thereof.
     “Data,” as used in this clause, means recorded information, regardless of
form or the media on which it may be recorded. The term includes technical data
and computer software. The term does not include information incidental to
contract administration, such as financial, administrative, cost or pricing, or
management information.

111



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
     “Form, fit, and function data,” as used in this clause, means data relating
to items, components, or processes that are sufficient to enable physical and
functional interchangeability, as well as data identifying source, size,
configuration, mating, and attachment characteristics, functional
characteristics, and performance requirements; except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
     “Limited rights,” as used in this clause, means the rights of the
Government in limited rights data as set forth in the Limited Rights Notice of
paragraph (g)(2) if included in this clause.
     “Limited rights data,” as used in this clause, means data (other than
computer software) that embody trade secrets or are commercial or financial and
confidential or privileged, to the extent that such data pertain to items,
components, or processes developed at private expense, including minor
modifications thereof.
     “Restricted computer software,” as used in this clause, means computer
software developed at private expense and that is a trade secret; is commercial
or financial and is confidential or privileged; or is published copyrighted
computer software, including minor modifications of such computer software.
     “Restricted rights,” as used in this clause, means the rights of the
Government in restricted computer software, as set forth in a Restricted Rights
Notice of paragraph (g)(3) if included in this clause, or as otherwise may be
provided in a collateral agreement incorporated in and made part of this
contract, including minor modifications of such computer software.
     “Technical data,” as used in this clause, means data (other than computer
software) which are of a scientific or technical nature.
     “Unlimited rights,” as used in this clause, means the right of the
Government to use, disclose, reproduce, prepare derivative works, distribute
copies to the public, and perform publicly and display publicly, in any manner
and for any purpose, and to have or permit others to do so.
     (b) Allocation of rights.
          (1) Except as provided in paragraph (c) of this clause regarding
copyright, the Government shall have unlimited rights in—
               (i) Data first produced in the performance of this contract;
               (ii) Form, fit, and function data delivered under this contract;
               (iii) Data delivered under this contract (except for restricted
computer software) that constitute manuals or instructional and training
material for

112



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this contract; and
          (iv) All other data delivered under this contract unless provided
otherwise for limited rights data or restricted computer software in accordance
with paragraph (g) of this clause.
     (2) The Contractor shall have the right to—
          (i) Use, release to others, reproduce, distribute, or publish any data
first produced or specifically used by the Contractor in the performance of this
contract, unless provided otherwise in paragraph (d) of this clause;
          (ii) Protect from unauthorized disclosure and use those data which are
limited rights data or restricted computer software to the extent provided in
paragraph (g) of this clause;
          (iii) Substantiate use of, add or correct limited rights, restricted
rights, or copyright notices and to take other appropriate action, in accordance
with paragraphs (e) and (f) of this clause; and
          (iv) Establish claim to copyright subsisting in data first produced in
the performance of this contract to the extent provided in paragraph (c)(1) of
this clause.
     (c) Copyright—
          (1) Data first produced in the performance of this contract. Unless
provided otherwise in paragraph (d) of this clause, the Contractor may
establish, without prior approval of the Contracting Officer, claim to copyright
subsisting in scientific and technical articles based on or containing data
first produced in the performance of this contract and published in academic,
technical or professional journals, symposia proceedings or similar works. The
prior, express written permission of the Contracting Officer is required to
establish claim to copyright subsisting in all other data first produced in the
performance of this contract. When claim to copyright is made, the Contractor
shall affix the applicable copyright notices of 17 U.S.C. 401 or 402 and
acknowledgment of Government sponsorship (including contract number) to the data
when such data are delivered to the Government, as well as when the data are
published or deposited for registration as a published work in the U.S.
Copyright Office. For data other than computer software the Contractor grants to
the Government, and others acting on its behalf, a paid-up, nonexclusive,
irrevocable worldwide license in such copyrighted data to reproduce, prepare
derivative works, distribute copies to the public, and perform publicly and
display publicly, by or on behalf of the Government. For computer software, the
Contractor grants to the Government and others acting in its behalf, a paid-up
nonexclusive, irrevocable

113



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
worldwide license in such copyrighted computer software to reproduce, prepare
derivative works, and perform publicly and display publicly by or on behalf of
the Government.
          (2) Data not first produced in the performance of this contract. The
Contractor shall not, without prior written permission of the Contracting
Officer, incorporate in data delivered under this contract any data not first
produced in the performance of this contract and which contains the copyright
notice of 17 U.S.C. 401 or 402, unless the Contractor identifies such data and
grants to the Government, or acquires on its behalf, a license of the same scope
as set forth in paragraph (c)(1) of this clause; provided, however, that if such
data are computer software the Government shall acquire a copyright license as
set forth in paragraph (g)(3) of this clause if included in this contract or as
otherwise may be provided in a collateral agreement incorporated in or made part
of this contract.
          (3) Removal of copyright notices. The Government agrees not to remove
any copyright notices placed on data pursuant to this paragraph (c), and to
include such notices on all reproductions of the data.
     (d) Release, publication and use of data.
          (1) The Contractor shall have the right to use, release to others,
reproduce, distribute, or publish any data first produced or specifically used
by the Contractor in the performance of this contract, except to the extent such
data may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this contract.
          (2) The Contractor agrees that to the extent it receives or is given
access to data necessary for the performance of this contract which contain
restrictive markings, the Contractor shall treat the data in accordance with
such markings unless otherwise specifically authorized in writing by the
Contracting Officer.
     (e) Unauthorized marking of data.
          (1) Notwithstanding any other provisions of this contract concerning
inspection or acceptance, if any data delivered under this contract are marked
with the notices specified in paragraph (g)(2) or (g)(3) of this clause and use
of such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this contract, the
Contracting Officer may at any time either return the data to the Contractor, or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.

114



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
          (i) The Contracting Officer shall make written inquiry to the
Contractor affording the Contractor 30 days from receipt of the inquiry to
provide written justification to substantiate the propriety of the markings;
          (ii) If the Contractor fails to respond or fails to provide written
justification to substantiate the propriety of the markings within the 30-day
period (or a longer time not exceeding 90 days approved in writing by the
Contracting Officer for good cause shown), the Government shall have the right
to cancel or ignore the markings at any time after said period and the data will
no longer be made subject to any disclosure prohibitions.
          (iii) If the Contractor provides written justification to substantiate
the propriety of the markings within the period set in subdivision (e)(1)(i) of
this clause, the Contracting Officer shall consider such written justification
and determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Contractor
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Contractor a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Contractor files suit
in a court of competent jurisdiction within 90 days of receipt of the
Contracting Officer’s decision. The Government shall continue to abide by the
markings under this subdivision (e)(1)(iii) until final resolution of the matter
either by the Contracting Officer’s determination becoming final (in which
instance the Government shall thereafter have the right to cancel or ignore the
markings at any time and the data will no longer be made subject to any
disclosure prohibitions), or by final disposition of the matter by court
decision if suit is filed.
     (2) The time limits in the procedures set forth in paragraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.
     (3) This paragraph (e) does not apply if this contract is for a major
system or for support of a major system by a civilian agency other than NASA and
the U.S. Coast Guard agency subject to the provisions of Title III of the
Federal Property and Administrative Services Act of 1949.
     (4) Except to the extent the Government’s action occurs as the result of
final disposition of the matter by a court of competent jurisdiction, the
Contractor is not precluded by this paragraph (e) from bringing a claim under
the Contract Disputes Act, including pursuant to the Disputes clause of this
contract, as

115



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]”and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
applicable, that may arise as the result of the Government removing or ignoring
authorized markings on data delivered under this contract.
     (f) Omitted or incorrect markings.
          (1) Data delivered to the Government without either the limited rights
or restricted rights notice as authorized by paragraph (g) of this clause, or
the copyright notice required by paragraph (c) of this clause, shall be deemed
to have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Contractor may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery of such
data, permission to have notices placed on qualifying data at the Contractor’s
expense, and the Contracting Officer may agree to do so if the Contractor—
               (i) Identifies the data to which the omitted notice is to be
applied;
               (ii) Demonstrates that the omission of the notice was
inadvertent;
               (iii) Establishes that the use of the proposed notice is
authorized; and
               (iv) Acknowledges that the Government has no liability with
respect to the disclosure, use, or reproduction of any such data made prior to
the addition of the notice or resulting from the omission of the notice.
          (2) The Contracting Officer may also (i) permit correction at the
Contractor’s expense of incorrect notices if the Contractor identifies the data
on which correction of the notice is to be made, and demonstrates that the
correct notice is authorized, or (ii) correct any incorrect notices.
     (g) Protection of limited rights data and restricted computer software.
          (1) When data other than that listed in subdivisions (b)(1)(i), (ii),
and (iii) of this clause are specified to be delivered under this contract and
qualify as either limited rights data or restricted computer software, if the
Contractor desires to continue protection of such data, the Contractor shall
withhold such data and not furnish them to the Government under this contract.
As a condition to this withholding, the Contractor shall identify the data being
withheld and furnish form, fit, and function data in lieu thereof. Limited
rights data that are formatted as a computer data base for delivery to the
Government are to be treated as limited rights data and not restricted computer
software.
          (2) [Reserved]
          (3) (i) Notwithstanding subparagraph (g)(1) of this clause, the
contract may identify and specify the delivery of restricted computer software,
or the

116



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
Contracting Officer may require by written request the delivery of restricted
computer software that has been withheld or would otherwise be withholdable. If
delivery of such computer software is so required, the Contractor may affix the
following “Restricted Rights Notice” to the computer software and the Government
will thereafter treat the computer software, subject to paragraphs (e) and
(f) of this clause, in accordance with the Notice:
Restricted Rights Notice
(a) This computer software is submitted with restricted rights under Government
Contract No. CON07000005 (and subcontract N/A, if appropriate). It may not be
used, reproduced, or disclosed by the Government except as provided in paragraph
(b) of this Notice or as otherwise expressly stated in the contract.
(b) This computer software may be—
(1) Used or copied for use in or with the computer or computers for which it was
acquired, including use at any Government installation to which such computer or
computers may be transferred;
(2) Used or copied for use in a backup computer if any computer for which it was
acquired is inoperative;
(3) Reproduced for safekeeping (archives) or backup purposes;
(4) Modified, adapted, or combined with other computer software, provided that
the modified, combined, or adapted portions of the derivative software
incorporating restricted computer software are made subject to the same
restricted rights;
(5) Disclosed to and reproduced for use by support service Contractors in
accordance with subparagraphs (b) (1) through (4) of this clause, provided the
Government makes such disclosure or reproduction subject to these restricted
rights; and
(6) Used or copied for use in or transferred to a replacement computer.
(c) Notwithstanding the foregoing, if this computer software is published
copyrighted computer software, it is licensed to the Government, without
disclosure prohibitions, with the minimum rights set forth in paragraph (b) of
this clause.

117



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
(d) Any other rights or limitations regarding the use, duplication, or
disclosure of this computer software are to be expressly stated in, or
incorporated in, the contract.
(e) This Notice shall be marked on any reproduction of this computer software,
in whole or in part.
(End of notice)
(ii) Where it is impractical to include the Restricted Rights Notice on
restricted computer software, the following short-form Notice may be used in
lieu thereof:
Restricted Rights Notice
Short Form (Jun 1987)
Use, reproduction, or disclosure is subject to restrictions set forth in
Contract No. CON05000005 with NeuStar, Inc.
(End of notice)
(iii) If restricted computer software is delivered with the copyright notice of
17 U.S.C. § 401, it will be presumed to be published copyrighted computer
software licensed to the Government without disclosure prohibitions, with the
minimum rights set forth in paragraph (b) of this clause, unless the Contractor
includes the following statement with such copyright notice: “Unpublished—rights
reserved under the Copyright Laws of the United States.
(iv) With respect to any PAS software that (1) is not a modification or
derivative work of Government-furnished PAS software (2) and meets the
definition of “restricted computer software” in FAR 27.401, paragraph (d) of the
Restricted Rights Notice in subparagraph (g)(3)(i) above shall be replaced with
the following language:
(d) In addition to the rights stated in paragraph (b), the Contractor grants to
the Government or a Pooling Administrator contractor acting on its behalf, a
paid-up, nonexclusive, worldwide license in the PAS software to reproduce,
prepare derivative works, and perform publicly and display publicly by or on
behalf of the Government. The Contractor grants to the Government the right to
disclose the PAS software to prospective offerors in any follow-on

118



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
procurements for pooling administration services under the terms and conditions
of a non-disclosure agreement.
     (h) Subcontracting. The Contractor has the responsibility to obtain from
its subcontractors all data and rights therein necessary to fulfill the
Contractor’s obligations to the Government under this contract. If a
subcontractor refuses to accept terms affording the Government such rights, the
Contractor shall promptly bring such refusal to the attention of the Contracting
Officer and not proceed with subcontract award without further authorization.
     (i) Relationship to patents. Nothing contained in this clause shall imply a
license to the Government under any patent or be construed as affecting the
scope of any license or other right otherwise granted to the Government.
     (j) The Contractor agrees, except as may be otherwise specified in this
contract for specific data items listed as not subject to this paragraph, that
the Contracting Officer or an authorized representative may, up to three years
after acceptance of all items to be delivered under this contract, inspect at
the Contractor’s facility any data withheld pursuant to paragraph (g)(1) of this
clause, for purposes of verifying the Contractor’s assertion pertaining to the
limited rights or restricted rights status of the data or for evaluating work
performance. Where the Contractor whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector.
(End of clause)

119



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately
with the Securities and Exchange Commission pursuant to a Confidential Treatment
Application filed with the Commission.
FCC Contract No. CON07000005
PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS
J.1 LIST OF ATTACHMENTS

          ATTACHMENT   TITLE   PAGES
 
       
A
  Non-Disclosure Certification   1
 
       
C
  FCC FORMS:    
 
       
 
 
1.   FCC A-200, FCC Computer System
   
 
 
   Application Access Assignment Form (Jul. 2002)
 
 
 
   (incorporated by reference)
  2 
 
       
 
 
2.   FCC A-600, Contract Personnel Record (Apr. 2003)
 
 
 
   (incorporated by reference)
  4
 
       
E
  Quality Assurance Surveillance Plan (QASP)  
 
  (incorporated by reference)   11
 
       
F
  Successful ProposalVols. 1, 2, & 3 (NeuStar, Inc. dated April 5, 2007)    
 
  (incorporated by reference)    
 
       
G
  Contracting Officer's Technical  
 
  Representative (COTR) Delegation   4
 
       
H
  Accessibility Standards, Section 508 of The Rehabilitation Act  
 
  (by reference only)   N/A
 
       
I
  FCC Policy Statement on the Prevention of Workplace Violence (Jun. 2003)  
 
  (incorporated by reference)   1
 
       
J
  FCC Instruction #1139 “Management of Non-Public Information”  
 
  (March 2007)   12
 
       
K
  FCC Computer Security Program Directive  
 
  (incorporated by reference)   33
 
       
L
  Subcontracting Plan dated April 4, 2007  
 
  (incorporated by reference, Also reference Attachment F)   12

120